FIRST AMENDMENT TO LOCK UP AND PLAN SUPPORT AGREEMENT

This First Amendment to Lock Up and Plan Support Agreement (this “Amendment”),
dated as of April 16, 2010, is made by and among:



(a)   The undersigned First Lien Lenders (the “First Lien Lenders”) under that
certain Amended and Restated Credit Agreement, dated as of July 6, 2007, among
FX Luxury Las Vegas I, LLC (the “Debtor”), a Nevada limited-liability company
(fka Metroflag BP, LLC) and FX Luxury Las Vegas II, LLC (“FX II”), a Nevada
limited-liability company (fka Metroflag Cable, LLC and subsequently merged into
the Debtor), FX Luxury Las Vegas Parent, LLC (“Las Vegas Parent”), a Delaware
limited-liability company (fka BP Parent, LLC and subsequently merged into the
Debtor), the First Lien Lenders from time to time party thereto and Credit
Suisse, Cayman Islands Branch, as administrative agent and collateral agent for
the First Lien Lenders and Credit Suisse Securities (USA) LLC, as syndication
agent, sole book running manager and sole lead arranger (as further amended,
modified or supplemented from time to time, the “First Lien Credit Agreement”);



(b)   Landesbank Baden-Württemberg, New York Branch (as successor-in-interest to
Credit Suisse, Cayman Islands Branch, the “First Lien Agent”; and together with
the First Lien Lenders, the “Senior Group”);



(c)   The Debtor; and



(d)   LIRA Property Owner, LLC (the “New Borrower”), a Delaware limited
liability company, and LIRA LLC (“New Parent”; and together with New Borrower,
the “New Entities”), a Delaware limited liability company;



    (each member of the Senior Group, the Debtor and each New Entity,
individually a

“Party”, and collectively, the “Parties”).

RECITALS

Whereas, on October 27, 2009, the Parties (including FX II and Las Vegas Parent
as predecessors of the Debtor prior to the Merger), entered into that certain
Lock Up and Plan Support Agreement (as amended, supplemented or otherwise
modified, the “Lock Up Agreement”; capitalized terms used herein and not
otherwise defined shall have the meanings given to such terms in the Lock Up
Agreement), pursuant to which each Party agreed to take and forego from taking
certain actions in connection with the Debtor’s filing of the Prepackaged Case
under the Bankruptcy Code;

Whereas, consistent with the terms of the Lock Up Agreement, on November 16,
2009 (i) the Equity Sponsors executed and delivered to New Borrower and New
Parent the Equity Sponsor Commitment, and (ii) Debtor, New Borrower, New Parent,
First Lien Agent and the First Lien Lenders executed and delivered the Plan
Funding Agreement, both of which documents are hereby deemed consistent with the
terms of Exhibit B-2 of the Lock Up Agreement and satisfactory to First Lien
Agent;

Whereas, on November 16, 2009, pursuant to the terms of the Equity Sponsor
Commitment, the Equity Sponsors funded the Deposit to New Parent, which Deposit
was contributed by New Parent to New Borrower, and immediately thereafter,
pursuant to the terms of the Plan Funding Agreement, said Deposit was deposited
by New Borrower with First American Title Insurance Corporation (“FATCO”) under
the terms of that certain Escrow Agreement, dated November 16, 2009 by and among
Debtor, New Borrower, First Lien Agent and FATCO (the “Escrow Agreement”);

Whereas, following the execution of the Lock Up Agreement, the Parties entered
into discussions with certain of the Second Lien Holders to explore the
possibility of a consensual, three-party alternative to the Prepackaged Case
and, in connection therewith, the Senior Group, certain of the Second Lien
Holders, NexBank, SSB, as administrative agent and collateral agent under the
Second Lien Loan, the Debtor and the New Parent entered into that certain Lock
Up and Plan Support Agreement (as amended, supplemented or otherwise modified,
the “Tri-Party Lock Up Agreement”), dated as of December 18, 2009;

Whereas, contemporaneously with the execution of the Tri-Party Lock Up
Agreement, the Parties executed that certain Standstill Agreement (the
“Standstill Agreement”), dated as of December 18, 2009, pursuant to which the
Parties agreed inter alia (i) to defer and stay certain activity required to be
undertaken under the Lock Up Agreement and the documents executed and delivered
in connection therewith, including without limitation the Equity Sponsor
Commitment and the Plan Funding Agreement, to allow for the negotiation and
documentation of the transactions contemplated by the Tri-Party Lock Up
Agreement and (ii) to preserve the Lock Up Agreement and, in the event of the
termination of the Tri-Party Lock Up Agreement, to proceed with the transactions
contemplated thereby (with certain modifications and amendments), in each case,
on the terms and conditions set forth in the Standstill Agreement;

Whereas, pursuant to the terms of the Standstill Agreement, Debtor, New Parent,
First Lien Agent and FATCO replaced the Escrow Agreement with that certain
Amended and Restated Escrow Agreement (the “Amended and Restated Escrow
Agreement”), dated as of December 18, 2009, pursuant to which, inter alia, the
previously funded Deposit together with the two letters of credit in the
aggregate amount of $4,300,000 (the “Letters of Credit”) were deposited with
FATCO to evidence the ability of New Parent to fund its obligations in the event
that the transaction contemplated by the Tri-Party Lock Up Agreement was
consummated;

Whereas, the parties to the Tri-Party Lock Up Agreement were unable to reach
agreement on the documentation and transactions contemplated thereunder and on
February 12, 2010, the Tri-Party Lock Up Agreement automatically terminated
pursuant to the terms thereof;

Whereas, on or about March 17, 2010, consistent with the terms of the Amended
and Restated Escrow Agreement, New Parent requested from FATCO the return of the
Letters of Credit and on or about March 19, 2010, FATCO returned such Letters of
Credit to New Parent;

Whereas, consistent with the terms of the Standstill Agreement, Debtor, New
Borrower, First Lien Agent and FATCO are replacing the Amended and Restated
Escrow Agreement with that certain Second Amended and Restated Escrow Agreement,
pursuant to which the previously funded Deposit (which at all times since its
initial funding on November 16, 2009 was held by FATCO) shall continue to be
held by FATCO as the Deposit required to be funded by New Borrower under the
reinstated Lock Up Agreement;

Whereas, consistent with Section 7.1(b)(vii) of the Lock Up Agreement, First
Lien Agent and Debtor have previously agreed to the form of the Final Cash
Collateral Order on or prior to November 11, 2009, which form has been modified
to the satisfaction of both First Lien Agent and Debtor prior to the execution
hereof as required by the Standstill Agreement;

Whereas, pursuant to the requirements of the Standstill Agreement, the Parties
have agreed to make certain amendments to the Lock Up Agreement and in
furtherance thereof wish to amend the Lock Up Agreement as set forth in this
Amendment; and

Whereas, the Parties now intend for the Debtor to commence the Prepackaged Case
on or about April 20, 2010 (which hereinafter replaces the previously agreed to
Petition Date of November 16, 2009).

Now, Therefore, in consideration of the foregoing and the promises, mutual
covenants and agreements set forth herein and for other good and valuable
consideration, the Parties agree as follows:

Section 1. Amendments to the Lock Up Agreement.

1.1. Amendments to Recitals to the Lock Up Agreement. The eighth “Whereas”
Recital to the Lock Up Agreement is hereby amended and restated in its entirety
to read as follows:

“Whereas, on November 5, 2009, FX II and Las Vegas Parent were merged into the
Debtor, with the Debtor being the sole surviving entity (such transaction, the
“Merger”);”.

1.2. Amendment to Definitions in Section 1 of the Lock Up Agreement. The
definition of “Outside Date” in Section 1 of the Lock Up Agreement is hereby
amended by deleting the phrase “May 18, 2010” and replacing it with the
following phrase: “August 10, 2010”.

1.3. Amendment to Section 3 of the Lock Up Agreement. Section 3.3 of the Lock Up
Agreement is hereby amended and restated in its entirety to read as follows:

“3.3. Merger. The First Lien Lenders confirm that they have received
documentation effectuating the Merger and that such documents and the Merger are
acceptable. Notwithstanding Section 6.7 of the First Lien Credit Agreement, the
First Lien Lender consent to and approve the Merger on the basis of such
documentation.”.

1.4. Amendments to Section 7 of the Lock Up Agreement.

(a) Section 7.1(b)(i) of the Lock Up Agreement is hereby amended by deleting the
phrase “the Petition Date has not occurred by November 16, 2009” and replacing
it with the following phrase: “the Petition Date has not occurred by April 20,
2010”.

(b) Section 7.1(b)(iii) of the Lock Up Agreement is hereby deleted in its
entirety and replaced by the following phrase: “(iii) the Plan Funding
Agreement, dated as of November 16, 2009 has not been amended in accordance with
the provisions of the Standstill Agreement by April 16, 2010;”.

(c) Section 7.1(b)(iv) of the Lock Up Agreement is hereby deleted in its
entirety and replaced by the following phrase: “(iv) the Equity Sponsor
Commitment, dated as of November 16, 2009 has not been amended in accordance
with the provisions of the Standstill Agreement by an agreement in substantially
the form as Exhibit F hereto by April 19, 2010;”.

(d) Section 7.1(b)(vii) of the Lock Up Agreement is hereby deleted in its
entirety and replaced by the following phrase: “(vii) the First Lien Agent and
the Debtor have not agreed to the modifications necessary to reflect the passage
of time to the previously agreed to final form of the Final Cash Collateral
Order by April 16, 2010;”.

1.5. Amendments to Exhibit B-3 of the Lock Up Agreement. Exhibit B-3 of the Lock
Up Agreement is hereby amended and restated in its entirety to read as set forth
on Attachment 1 to this Amendment.

1.6. Amendments to Exhibit C of the Lock Up Agreement. Exhibit C of the Lock Up
Agreement is hereby amended and restated in its entirety to read as set forth on
Attachment 2 to this Amendment.

1.7. Amendments to Exhibit D of the Lock Up Agreement. Exhibit D of the Lock Up
Agreement is hereby amended and restated in its entirety to read as set forth on
Attachment 3 to this Amendment.

1.8. Amendments to Exhibit E of the Lock Up Agreement. Exhibit E of the Lock Up
Agreement is hereby amended and restated in its entirety to read as set forth on
Attachment 4 to this Amendment.

1.9. Amendments to Exhibit F of the Lock Up Agreement. The Lock Up Agreement is
hereby amended by inserting Attachment 5 to this Amendment as a new Exhibit F to
the Lock Up Agreement.

Section 2. Effect of Amendment on the Lock Up Agreement. On and after the
Effective Date (as defined below) of this Amendment, (i) each reference in the
Lock Up Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Lock Up Agreement shall mean and be a reference to the
Lock Up Agreement as amended by the Amendment and (ii) each reference in any
Transaction Document to the Lock Up Agreement or “thereunder”, “thereof” or
words of like import referring to the Lock Up Agreement shall mean and be a
reference to the Lock up Agreement as amended by this Amendment. The Lock Up
Agreement, as amended by this Amendment, is and shall continue to be in full
force and effect and is hereby in all respects ratified and confirmed. Except as
expressly set forth in this Amendment, no other amendment, modification, consent
or waiver of the Lock Up Agreement should be construed or implied.

Section 3. Effectiveness. This Amendment shall become effective as of the date
hereof (the “Effective Date”) when and if each Party hereto shall have executed
and delivered to the First Lien Agent a counterpart of this Amendment. This
Amendment is subject to and made in accordance with the provisions of
Section 8.8 of the Lock Up Agreement.

Section 4. Miscellaneous Terms.

4.1. Headings. The headings of all sections of this Amendment are inserted
solely for the convenience of reference and shall not affect the interpretation
hereof.

4.2. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York, without regard to such
state’s choice of law provisions which would require the application of the law
of any other jurisdiction. By its execution and delivery of this Amendment, each
of the Parties irrevocably and unconditionally agrees for itself that any legal
action, suit or proceeding against it with respect to any matter arising under
or arising out of or in connection with this Amendment or for recognition or
enforcement of any judgment rendered in any such action, suit or proceeding, may
be brought in the United States District Court for the Southern District of New
York, and by execution and delivery of this Amendment, each of the Parties
irrevocably accepts and submits itself to the exclusive jurisdiction of such
court, generally and unconditionally, with respect to any such action, suit or
proceeding. Notwithstanding the foregoing consent to New York jurisdiction, if
the Prepackaged Case is commenced, each Party agrees that the Bankruptcy Court
shall have exclusive jurisdiction of all matters arising out of or in connection
with this Amendment unless and until the Prepackaged Case has been dismissed or
the automatic stay has been lifted, in which case all disputes will be
adjudicated in the Southern District of New York.

4.3. Waiver of Jury Trial. Each of the Parties hereby waives trial by jury in
any action, proceeding or counterclaim (whether based on contract, tort or
otherwise) arising out of or relating to this Amendment or the actions of the
Parties in the negotiation, administration, performance or enforcement thereof.

4.4. Counterparts. This Amendment may be executed (by facsimile or otherwise) in
any number of counterparts, each of which, when executed and delivered, shall be
deemed an original, and all of which together shall constitute the same
agreement.

4.5. Integration. This Amendment and any agreement referred to herein integrate
all the terms and conditions mentioned herein or incidental hereto and supersede
all oral negotiations and prior writings with respect to the subject matter
hereof. The terms hereof may not be contradicted by any evidence of prior,
contemporaneous or subsequent oral agreements of the parties. There are no
unwritten oral agreements among the Parties concerning the subject matter
hereof.

[SIGNATURES ON THE NEXT PAGE]

IN WITNESS WHEREOF, the parties have executed this Amendment on the day and year
first above written.

 
FX LUXURY LAS VEGAS I, LLC
(f/k/a Metroflag BP, LLC),
a Nevada limited liability company
By: FX Luxury, LLC (f/k/a FX Luxury Realty, LLC), a Delaware limited liability
company, its sole member
By: FXL, Inc., a Delaware corporation, its managing member
By:
Name: Mitchell J. Nelson
 
Title: President
 

1

 
LIRA Property Owner, LLC
By:
Name: Paul C. Kanavos
 
Title: Authorized Signatory
 
LIRA LLC
By:
Name: Paul C. Kanavos
 
Title: Authorized Signatory
 

2

[Lender and Agent pages to come]Attachment 1
Amended and Restated Exhibit B-3 to Lock Up Agreement

Exhibit B-3

Auction and Bidding Procedures Motion

Auction and Bidding Procedures Motion Term Sheet

The Auction and Bidding Procedures Motion to be filed with the Bankruptcy Court
in connection with the Auction shall provide, among other things, for the
following:

      Sale Price  
No less than the Minimum Bid Threshold
Bidding Deadline  
Sixty-five (65) days after entry of the Bankruptcy Court’s order approving
the auction and the bidding procedures.
Qualified Bid – Certain  
A bid will be deemed a Qualified Bid if:
Terms and Conditions of
the Sale  
(a) it is submitted by the Bidding Deadline
(b) it is a cash only/cash with a firm financing commitment, with a 10%
escrow and balance to be paid at closing
(c) it is in an amount not less than the Minimum Bid Threshold
(d) it provides that the buyer will pay all transfer taxes and title
insurance incurred in connection with the sale
(e) it provides for a purchase as-is, where-is with no substantial
representations or warranties from the seller
(f) it is accompanied by:
   
• a purchase and sale agreement executed by the bidder
• evidence of a deposit in escrow, by the bidding deadline, of an
amount equal to 10% of purchase price
• proof of the bidder’s ability to close escrow within 30 days after
entry of the Bankruptcy Court’s order approving the sale
Non Disclosure and
Confidentiality
Agreement  
To be drafted on usual and customary terms and conditions and to be executed
by prospective bidders in order to receive access to the due diligence room


Mutual Due Diligence
Data Room  
Parties will establish a mutual due diligence room and will cooperate to
gather non-privileged documents within their possession and control, for the
purpose of the Plan and the Auction, including:
   
• Lease rent roll and tenant litigation
• Existing title policies with updated title reports and exceptions
• Unexpired leases and executory contracts
• Parking agreements and other existing approvals — with explanatory
memoranda
• Most recent environmental reports for the Properties
• Unaudited financials for the Properties for the years 2008 and 2009
• Receiver’s report and cash flow projections
• REA and amendments – with explanatory memoranda
• Marriot settlement agreement regarding future development
• Other usual and customary “due diligence” materials
Auction Date  
An auction pursuant to section 363 of the Bankruptcy Code will take place if
more than one Qualified Bid acceptable to the Debtor and the First Lien
Agent is submitted.
Sale Date  
If only one Qualified Bid acceptable to the Debtor and the First Lien Agent
is submitted, a sale pursuant to section 363 of the Bankruptcy Code will
take place not later than thirty (30) days after entry of the Bankruptcy
Court’s order approving the sale.
Proceeds of Sale  
Order confirming sale shall provide for immediate payment and application of
proceeds to satisfy the claims of the Senior Group. Any amounts in excess
of the amount required to satisfy the claims of the Senior Group shall be
distributed or applied in accordance with the Bankruptcy Code.
Plan in lieu of the Sale  
If no acceptable Qualified Bids are timely received, Debtor shall proceed to
confirmation of the Plan

Attachment 2
Amended and Restated Exhibit C to the Lock Up Agreement

Exhibit C
New Secured Loan Term Sheet

3

PRIVILEGED & CONFIDENTIAL
SUBJECT TO FEDERAL RULE OF EVIDENCE 408
& ANY SIMILAR APPLICABLE STATE OR FEDERAL RULE OR LAW

MAY NOT BE USED IN ANY JUDICIAL, ARBITRATION, MEDIATION OR ADMINISTRATIVE FORUM
FOR ANY PURPOSE WHATSOEVER

TERM SHEET FOR NEW FIRST LIEN LOAN

April 16, 2010

Summary of terms of new loan to be made by Landesbank Baden-Württemberg, New
York Branch, as administrative agent and collateral agent (in such capacity,
“Agent”) on behalf of certain lenders (“Lenders”) to a newly formed single
purpose entity (“New Borrower”).

For reference purposes only, the existing first lien mortgage loan (the
“Existing Loan”) was made pursuant to that certain Amended and Restated Credit
Agreement (“First Lien Credit Agreement”), dated as of July 6, 2007 among FX
Luxury Las Vegas Parent, LLC (f/k/a BP Parent, LLC), FX Luxury Las Vegas I, LLC
(f/k/a Metroflag BP, LLC) and FX Luxury Las Vegas II, LLC (f/k/a Metroflag
Cable, LLC) (collectively, “Existing Borrower”), Lenders party thereto
(“Lenders”) and Agent, as successor in interest to Credit Suisse, Cayman Islands
Branch, as Administrative Agent and Collateral Agent (in such capacity,
“Agent”). Capitalized terms used herein without being defined herein shall have
the meaning set forth in the First Lien Credit Agreement.

New Borrower, Agent and Lenders hereby agree to consummate a new first lien
mortgage loan (the “New Loan”) containing the following terms:



1.   Intentionally Omitted.



2.   Effective Date of New Loan. The New Loan would be made effective upon the
transfer of the property to New Borrower in accordance with the provisions of
the Plan (the “Effective Date”).



3.   Principal Amount of Loan. The amount of the New Loan as of the Effective
Date shall be the sum of (i) $244,000,000.00, plus (ii) all accrued interest
incurred (and unpaid) prior to the filing of the bankruptcy of Existing
Borrower, plus (iii) all accrued and unpaid fees of Agent incurred prior to the
bankruptcy of the Existing Borrower, plus (iv) all accrued and unpaid interest
incurred (and unpaid) during the bankruptcy of the Existing Borrower, plus (v)
all accrued and unpaid fees of Agent incurred during the bankruptcy of the
Existing Borrower, plus (vi) any other amounts to be included as principal of
the New Loan as set forth in the Lockup Agreement, each of the foregoing as more
specifically described and calculated as set forth in the Lock-Up Agreement.



4.   Repayment of Existing Loan. The Existing Loan shall be repaid on the
Effective Date from (a) the proceeds of the New Loan, plus (b) a payment by or
on behalf of New Borrower of $15,000,000.00.



5.   Initial Maturity Date of the New Loan. Six (6) years from the Effective
Date (such term, the “Initial Term” and such date, the “Initial Maturity Date”).



6.   Extension Option. There shall be one (1) one-year (the “Extension Term”)
extension option (the “Extension Option”) subject to the following conditions to
be satisfied upon the exercise of the Extension Option: (i) New Borrower has
provided to Agent not less than ninety (90) days prior written notice of its
intention to exercise the Extension Option; (ii) on the date such notice is
received by Agent and on the commencement date of the Extension Term, no Event
of Default shall exist and be continuing; (iii) on or before the commencement
date of the Extension Term, New Borrower shall have paid to Agent the Exit Fee
in full; (iv) on or before the commencement date of the Extension Term, New
Borrower shall have paid to Agent an extension fee equal to thirty-five
(35) basis points on the then outstanding principal balance of the New Loan;
(v) the DSCR shall be no less than 1.2:1.0 (based on a forward looking 12-month
basis on the then applicable interest rate for the Extension Term, which will
assume a new Liquidity Spread and Margin method as set forth below); (vi) the
Liquidity Spread shall be adjusted as per below to the First Lien Lenders’ cost
of funds as of the commencement of the Extension Term; and (vii) the Margin
shall be increased to the greater of (a) 170 basis points and (b) the current
market margin, such margin to be paid currently and not accrued).



7.   Interest Rate: Floating rate on one (1) or three (3) month cost of funds
($-LIBOR plus Liquidity Spread (as defined below)) plus Margin. Borrower has the
option to choose a one (1) or three (3) month period at the end of each interest
period, but there may be no more than two (2) LIBOR tranches at any one time.
The monthly payment during the Initial Term shall be equal to LIBOR plus
Liquidity Spread.



8.   Interest Rate Hedge Requirement. No interest rate hedging agreement or
other arrangement shall be required.



9.   Liquidity Spread: The Liquidity Spread shall mean Lenders’ costs for
providing liquidity throughout the term of the New Loan; the highest cost among
Lenders’ rates shall apply. The final spread will be settled two (2) Business
Days prior to closing and will then be fixed and payable throughout Initial
Term. For the Extension Term a new Liquidity Spread will be settled two (2) days
prior to the commencement of the Extension Term and will then be fixed and
payable throughout the Extension Term. If the then applicable Liquidity Spread
is greater than the immediately preceding Liquidity Spread, the greater
Liquidity Spread shall apply. As of March 29, 2010, the Liquidity Spread is
equal to 150 bps per annum for a 6-year term.



10.   Margin. During the Initial Term, the Interest Rate Margin on the New Loan
shall be 150 bps per annum, but shall accrue and be paid as an Exit Fee (see
below).



11.   Prepayment. Prepayment in amounts of at least $1,000,000.00 shall be
possible subject to (a) 10 business days prior notice, (b) payment of any
breakage costs (including, without limitation, with respect to LIBOR breakage
and Liquidity Spread breakage), which costs shall be calculated by Lenders and
binding on New Borrower and (c) payment of the Currency Breakage Prepayment
Premium with respect to the portion of the New Loan being prepaid to MHB;
provided, however, the Currency Breakage Prepayment Premium shall not be payable
in connection with partial prepayments of the New Loan made pursuant to the
waterfall set forth in paragraph 21. The parties will reasonably cooperate to
minimize any breakage fees in connection with any prepayment as a result of any
payments made under the waterfall set forth in paragraph 21, including
application at the end of an applicable LIBOR period. For purposes hereof,
“Currency Breakage Prepayment Premium” shall mean: (i) 250 bps in year 1 of the
Initial Term, (ii) 200 bps in year 2 of the Initial Term; (iii) 150 bps in year
3 of the Initial Term; (iv) 100 bps in year 4 of the Initial Term; (v) 50 bps in
year 5 of the Initial Term; and (vi) 0 bps in year 6 of the Initial Term.



12.   Amortization. Interest only to be paid during the Initial Term and the
Extension Term, to be paid from the Net Operating Income and/or the Interest
Reserve Account, if necessary. Any amortization payments shall be made pursuant
to the waterfall set forth in paragraph 21 below.



13.   Exit Fee & Case Margin. Upon the earlier of the Initial Maturity Date or
repayment of the New Loan, New Borrower shall pay to Lenders a fee equal to 150
basis points per annum calculated on a per diem basis (the “Exit Fee”) less any
amounts paid to Lenders pursuant to the waterfall set forth in paragraph 21,
subparagraph “eleventh”, below. Upon the earlier of the Initial Maturity Date or
repayment of the New Loan, New Borrower shall pay to Lenders any unpaid “Case
Margin”, as set forth in the Lock-Up Agreement (the “Case Margin”) less any
amounts paid to Lenders pursuant to the waterfall set forth in paragraph 21,
subparagraph “ninth” below.



14.   Limited Non-Recourse Carve-Out Guaranty. Limited Non-Recourse Carve-Out
Guaranty from Guarantor (defined below), in the amount of $60,000,000.00, which
provides that the Loan shall immediately become full recourse to Guarantor in
the event of the following: (a) a voluntary (or colluded) bankruptcy of New
Borrower, (b) misappropriation of funds, but only to the extent of actual loss,
and (c) if upon a Monetary Event of Default (after all notice and cure periods),
New Borrower attempts to hinder, delay or cancel a trustee’s sale through legal
proceedings. Such Guaranty shall burn down pro rata each year of the Initial
Term to a floor of $20,000,000.00 (i.e., 1/6 of $40M per each year of the
Initial Term).



15.   Interest Reserve. Borrower will deposit into the Interest Reserve Account
on or before the Effective Date, $2,000,000.00.



16.   Interest Reserve Replenishment. Interest Reserve to be replenished
pursuant to the waterfall set forth in paragraph 21 below, up to an amount equal
to six (6) months of interest payments (LIBOR plus Liquidity Spread, but not
including the Margin).



17.   Interest Payment Guaranty. Interest Payment Guaranty from Guarantor
(defined below), guaranteeing three (3) months of interest payments (LIBOR plus
Liquidity Spread).



18.   Guarantor. Guarantor to be a credit-worthy person(s) and/or entity(ies)
acceptable to the First Lien Lenders. Guarantors shall initially be Robert F.X.
Sillerman, Paul C. Kanavos and Brett Torino and initially or later, possibly The
Huff Alternative Fund, L.P. and The Huff Alternative Parallel Fund, L.P., or
others, subject to Agent’s review and approval of financial statements to be
provided by or on behalf of the proposed Guarantors.



19.   Capital Expenditures. In the event New Borrower desires to undertake any
capital expenditures and/or any tenant improvements, New Borrower shall first
provide to Agent a capital expenditure/tenant improvement budget, which shall be
subject to the reasonable approval of Agent. In the event that there is not
sufficient cash flow to pay for such approved capital expenditures and/or tenant
improvements (after taking into account any amounts on reserve in the Capital
Expenditure/Tenant Improvement Reserve), and New Borrower desires to undertake
such approved capital expenditures/tenant improvements, such shortfall shall be
at the sole cost and expense of New Borrower, subject to reimbursement of such
shortfall amounts expended pursuant to “sixth” and “seventh” of paragraph 21
below.



20.   Capital Expenditure/Tenant Improvement Reserve. Borrower shall deposit
into the Capital Expenditure/Tenant Improvement Reserve on or before the
Effective Date, $2,000,000.00 less an Overhead Allowance. “Overhead Allowance”
shall mean the amount New Borrower advances with respect to salaries and general
overhead from the Petition Date until the Effective Date for New Borrower, or
Existing Borrower’s parent or ultimate parent (but not Existing Borrower), but
in no event more than $650,000.00.



21.   Cash Management. All revenue from Property shall be deposited into a
lockbox account established by New Borrower and pledged to Agent on behalf of
Lenders. All funds on deposit shall be disbursed as follows: first, to fund
operating expenses (pursuant to an operating budget reasonably approved by
Agent); second, to fund a tax reserve account; third, to fund an insurance
reserve account; fourth, to fund current interest due and payable; fifth, to
replenish the interest reserve account (up to an amount equal to 6-months of
interest); sixth, to replenish the capital expenditure/tenant improvement
reserve account (up to $2M); seventh, provided no Monetary Event of Default or
Triggering Event of Default (to be defined and agreed to by New Borrower and
Lenders) has occurred and is continuing, to New Borrower to the extent New
Borrower has incurred any costs, pursuant to an approved budget, in respect of
any new lease agreement or capital improvement; eighth, to Agent, to the extent
that any costs, expenses and/or accrued (but unpaid) interest becomes part of
the New Loan as set forth in the Lock-Up Agreement (see paragraph 3), which
amounts shall applied to prepay the New Loan; provided, however, in the event
that any such prepayment shall result in breakage costs, at New Borrower’s
option, such amounts that would otherwise cause such breakage costs shall be
deposited in a segregated, interest bearing account pledged to Agent on behalf
of Lenders as additional collateral for the New Loan; ninth, to Agent, to be
applied to the payment of the Case Margin; tenth, provided no Monetary Event of
Default or Triggering Event of Default has occurred and is continuing, to New
Borrower in an amount equal to (x) taxable income attributed to the Property
ownership times (y) the maximum Federal, State and City tax rate applicable to a
taxable individual beneficial owner of New Borrower (a “pass-through” entity)
resident in New York City (as verified by an independent accountant acceptable
to Agent and Lenders); and eleventh, to be disbursed in equal parts as follows:
(a) to Lenders, with any such amounts disbursed to Lenders to be applied to the
payment of the Exit Fee; it being understood that upon payment of the Exit Fee
in full (whether by crediting amounts disbursed in accordance with the above
waterfall or otherwise), all excess amounts being distributed to Lenders in
accordance with the above waterfall shall thereafter be applied to prepay the
New Loan; provided, however, in the event that any such prepayment shall result
in breakage costs, at New Borrower’s option, such amounts that would otherwise
cause such breakage costs shall be deposited into a segregated, interest bearing
account pledged to Agent on behalf of Lenders as additional collateral for the
New Loan, and (b) provided no Monetary Event of Default or Triggering Event of
Default has occurred and is continuing, to New Borrower. Any interest earned in
the account(s) described in the preceding clauses “eighth” and “eleventh” (the
“Prepayment Accounts”) shall be credited to each respective account. Agent shall
have the right to apply the funds on account in any Prepayment Account if such
application shall not result in any breakage costs or upon the occurrence of an
Event of Default or Triggering Event of Default. For the avoidance of doubt, any
amounts deposited into any Prepayment Account shall not be deemed to be a
prepayment or repayment or reduction of the outstanding principal amount of the
New Loan and such amounts shall continue to bear interest until such amounts are
actually applied to reduce the outstanding principal amount of the New Loan.



22.   Property Manager. New Borrower shall be permitted to select the property
manager and leasing agent, if any, and any replacement property manager or
leasing agent subject to the reasonable approval of Agent. Any property
management agreement or leasing commission agreement shall be subject to the
prior approval of Agent and shall, in the event that the property manager is an
affiliate of New Borrower, contain the terms and conditions set forth on
Exhibit A attached hereto and made a part hereof. It is contemplated that these
will be affiliates of New Borrower.



23.   Operating Budget. New Borrower shall provide to Agent on or before the
Effective Date and each January 1st following the Effective Date a proposed
annual operating budget which shall be subject to the reasonable approval of
Agent (the “Operating Budget”). The Operating Budget shall contain, but not be
limited to, real property Taxes, insurance premiums, and any other reasonable
cost or expense related to the Property as approved by Agent (the “Approved
Expenses”). In the event that there is not sufficient cash flow to pay the
Approved Expenses, such shortfall shall be at the sole cost and expense of New
Borrower. Note, the Cushman & Wakefield report of February 2009 (attached to the
Receiver motion) states that the Property with a Total Rental Area of 194,171
sft could be managed at a cost of approx. $30.00 USD psf per annum.
Notwithstanding the forgoing, the initial Operating Budget shall be based on the
budget relating to the property operations during bankruptcy.



24.   Leasing. Borrower shall be permitted to enter into Qualified Leases
without Agent’s consent. A “Qualified Lease” means a lease or amendment, renewal
or extension thereof that (a) provides for rental rates and term, which, in New
Borrower’s reasonable judgment (supported by applicable evidence in Agent’s
reasonable discretion), are comparable to existing local market rates and terms,
(b) is an arms-length transaction, (c) is for a term of not more than six
(6) years, but not exceeding the Initial Maturity Date of the New Loan;
provided, however, the term of such lease may be more than six (6) years or
exceed the Initial Maturity Date if such lease is cancelable after the earlier
of six (6) years or the Initial Maturity Date by the landlord thereunder (or
successor thereto) on not less than ninety (90) days notice, (d) provides that
such lease is subordinate to the First Lien Mortgage and that the tenant under
such lease shall attorn to Agent and (e) is on New Borrower’s standard form
lease (which shall be previously approved by Agent). Any lease which is not a
Qualified Lease shall be permitted only with Agent’s prior written consent,
which consent shall not be unreasonably withheld, conditioned or delayed. In the
event that Agent fails to notify Borrower within ten (10) Business Days after
receipt of Borrower’s written request for consent, such consent shall be deemed
to be given. While New Borrower would expect that short-term leases where
extensive tenant installation work is not required will generally not require a
non-disturbance agreement (and New Borrower shall not offer one in those
circumstances), if and to the extent that New Borrower believes it is
appropriate to seek a non-disturbance agreement, whether due to the lease term,
credit of the tenant or expense of required tenant installation, Agent will not
unreasonably withhold, condition or delay its consent thereto. Upon the second
anniversary of the Effective Date, New Borrower and Agent shall cooperate in all
reasonable respects to reevaluate the terms and provisions of the definition of
“Qualified Lease”.



25.   Loan Documents. Loan Documents to reflect a “retail loan” (not a
“development loan”) and are to include covenants and conditions for such a loan
to be negotiated by the parties.



26.   Title Insurance. New Borrower shall, at its sole cost and expense, deliver
to Agent a new title insurance policy for the amount of the New Loan.



27.   Opinions. New Borrower shall, at its sole cost and expense, deliver to
Agent legal opinions, as reasonably requested by Agent with respect to New York
Law and Nevada Law, and the law of the jurisdiction of New Borrower, the
member(s) of New Borrower and Guarantor (collectively, the “New Borrower
Parties”), with respect to the due authorization, execution, delivery,
enforceability and any other matters reasonably requested by Agent with respect
to any and all documents executed and delivered by any New Borrower Party and
any Affiliate of any New Borrower Party, such opinions to be in form and
substance satisfactory to Agent.



28.   Costs & Expenses: New Borrower shall pay for all costs and expenses of
Agent, Lenders and their respective counsel in connection with the consummation
of the New Loan.



29.   Transfer Taxes. Any transfer tax incurred in connection with the New Loan
and/or the transfer of the ownership of the property from Existing Borrower to
New Borrower shall be at New Borrower’s sole cost and expense.

The foregoing terms are a statement of the parties’ general intent only and do
not set forth all of the terms and conditions which are required for the
transaction or required in the Loan Documents which the parties are to negotiate
and agree upon in their sole discretion. Nothing contained in this term sheet,
nor the execution or delivery of this letter by any person or entity, shall be
deemed an offer, an acceptance or binding upon any person or entity. Except as
set forth in the below, none of the parties hereto will have any legal
obligation to any other party hereunder unless and until definitive
documentation shall have been executed and delivered by all parties thereto.

Exhibit A to Term Sheet for New First Lien Loan
Minimum Property Management Agreement Terms



1.   Payroll Reimbursements. The payroll costs of all employees of Manager
reasonably required in connection with the management and operation of the
Property (as defined in the Loan Agreement) shall be reimbursable subject to the
following provisions:



  (a)   Net operating income shall be determined on each anniversary of the
Effective Date (each such date, a “Determination Date”) and the Payroll
Reimbursement Amount (as defined below) shall be adjusted accordingly pursuant
to the provisions set forth below.



  (b)   In the event that net operating income is equal to or less than
$9,000,000.00 per annum as of any Determination Date, the payroll reimbursement
for such employees (the “Payroll Reimbursement Amount”) shall be equal to
$48,400.00 per month (the “Payroll Reimbursement Floor”).



  (c)   In the event that net operating income as of any Determination Date
exceeds $9,000,000.00 per annum, then the Payroll Reimbursement Amount shall
increase over the Payroll Reimbursement Floor according to the percentage
increase of net operating income over $9,000,000.00; provided that in no event
shall the Payroll Reimbursement Amount exceed $80,000.00 per month.



  (d)   In the event that the net operating income as of any Determination Date
is less than the net operating income as of the immediately preceding
Determination Date, then the Payroll Reimbursement Amount shall decrease from
the prior Determination Date according to the percentage decrease of net
operating income from year-to-year; provided that in no event shall the Payroll
Reimbursement Amount be less than the Payroll Reimbursement Floor.



  (e)   If any employee splits his/her time between the Property and other
properties, there shall be an equitable apportionment of such employee’s payroll
costs.



2.   Other Reimbursable Expenses. All other “Approved Expenses” set forth in the
approved Budget that are disbursed by Manager are reimbursable.



3.   Management Fee. The Management Fee shall be 2.75% of gross rents per month.



4.   Leasing Commissions. 6% for all new leases that Borrower is permitted to
enter into under the Loan Documents (whether because such leases are “Qualified
Leases” or because they are approved or deemed approved by the Agent and/or
Lender). 3% for any renewals or expansions except that the commission shall be
4% for any renewals or expansions provided that such renewal or expansion is on
substantially different terms, including, without limitation, a material
increase in space, rent and term.



5.   Construction Administration Services and Construction Administration Fees.
Regardless of who performs the work, the fees shall be as follows: 6% for costs
from $0-$499,999; 5% for the next $500,000 — $749,000; 4% for the next $750,000
— $1,000,000; and 3% for amounts exceeding $1,000,000.



6.   Accounts & Cash Management. The account and cash management provisions
shall be consistent with the account, lockbox and cash management procedures and
provisions set forth in the new Loan Agreement.

Attachment 3
Amended and Restated Exhibit D to Lock Up Agreement

Exhibit D
Interim Cash Collateral Order

4

          Electronically Filed April 21, 2010

HAL L. BAUME, ESQ.
        New Jersey Bar No. 028741977
[pro hac vice pending]

DEANNA FORBUSH, ESQ. Nevada Bar No. 6646 FOX ROTHSCHILD, LLP
        3800 Howard Hughes Parkway, Suite 500
Las Vegas, Nevada 89169
Telephone: (702) 262-6899
Facsimile: (702) 597-5503

Email:
  hbaume@foxrothschild.com
 
  dforbush@foxrothschild.com

[Proposed] Counsel for FX Luxury Las Vegas I, LLC

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA

      In re
FX LUXURY LAS VEGAS I, LLC, a Nevada limited
liability company,
Debtor.  
Case No. BK-S-10-      -     
Chapter 11
INTERIM ORDER PURSUANT TO
11 U.S.C. §§ 105, 361, 362 AND 363
AND FED. R. BANKR. P. 2002, 4001
AND 9014 (I) AUTHORIZING THE
DEBTORS TO USE CASH COLLATERAL AND
(II) GRANTING ADEQUATE PROTECTION
Hearing Date: [INSERT]
Hearing Time: [INSERT]

Upon the emergency motion (the “Cash Collateral Motion”), dated April 21, 2010,
of FX Luxury Las Vegas I, LLC (the “Debtor”) debtor and debtor-in-possession in
the above-captioned case, requesting entry of an order (this “Interim Cash
Collateral Order”) pursuant to Sections 105, 361, 362 and 363 of title 11,
United States Code, 11 U.S.C. §§ 101 et seq. (as amended, the “Bankruptcy
Code”), authorizing the Debtor to use Cash Collateral (as defined below); and
the Court having conducted a hearing (the “Hearing”) to consider the relief
requested in the Cash Collateral Motion; and the Court having considered the
Omnibus Declaration of Mitchell J. Nelson Filed in Support of First Day Motions,
filed on the Petition Date (as defined below); and upon the entire record made
at the Hearing and the Court having found good and sufficient cause appearing
therefor,

THE COURT HEREBY FINDS AND DETERMINES that:

(a) On April 21, 2010 (the “Petition Date”), the Debtor filed a voluntary
petition for relief under chapter 11 of the Bankruptcy Code in the United States
Bankruptcy Court for the District of Nevada.

(b) The Debtor is operating its businesses and managing its properties as a
debtor in possession pursuant to Sections 1107(a) and 1108 of the Bankruptcy
Code.

(c) No request has been made for the appointment of a trustee or examiner. No
official committee of unsecured creditors or equity security holders has been
appointed in the above-captioned case.

(d) This Court has jurisdiction over this chapter 11 case and the Cash
Collateral Motion pursuant to 28 U.S.C. § 157(b) and 1334.

(e) Consideration of the Cash Collateral Motion constitutes a core proceeding as
defined in 28 U.S.C. § 157(b)(2).

(f) The predicates for the relief granted herein are Sections 105, 361, 362 and
363 of the Bankruptcy Code and Rules 2002, 4001(b), 4001(d) and 9014 of the
Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and LR 4001 of
the Local Rules of Bankruptcy Practice and Procedure for the United States
District Court for the District of Nevada (the “Local Rules”).

(g) Venue of the Debtor’s chapter 11 case in this district is proper pursuant to
28 U.S.C. §§ 1408 and 1409.

(h) The Debtor is the owner of certain real property consisting of nine
contiguous tax parcels,1 in turn comprised of six leasable parcels, covering
approximately 17.72 acres, located at the southeast corner of Las Vegas
Boulevard and Harmon Avenue, Las Vegas, Nevada (the “Real Property Collateral”).

(i) Pursuant to the terms of that certain Amended and Restated Credit Agreement,
dated as of July 6, 2007 (as amended, the “First Lien Credit Agreement”;
together with the Loan Documents (as defined in the First Lien Credit
Agreement), the “First Lien Loan Documents”), by and among Metroflag BP, LLC
(subsequently renamed FX Luxury Las Vegas I, LLC) and Metroflag Cable, LLC
(subsequently renamed FX Luxury Las Vegas II, LLC and merged into the Debtor on
November 5, 2009), as borrowers (collectively, the “Borrowers”), BP Parent, LLC
(subsequently renamed FX Luxury Las Vegas Parent, LLC and merged into the Debtor
on November 5, 2009), as guarantor (“Guarantor”),2 the lenders party thereto
(collectively, the parties from time to time holding the indebtedness under the
First Lien Credit Agreement, the “First Lien Lenders”), and Credit Suisse,
Cayman Islands Branch (“Credit Suisse”), as administrative agent and collateral
agent for the First Lien Lenders, the Borrowers borrowed $280,000,000 (the
“First Lien Loan”), which loan was secured by, among other things, a first lien
security interest in the Real Property Collateral pursuant to that certain First
Lien Deed of Trust, Security Agreement, Assignment of Rents and Leases and
Fixture Filing, dated as of May 11, 2007, and recorded on May 11, 2007, in Book
20070511 as Instrument 0004533 in the Official Records of Clark County, Nevada,
by Borrowers in favor of First American Title Insurance Company, as trustee (the
“Security Trustee”)3 for the benefit of Credit Suisse as administrative agent
and as collateral agent for the First Lien Lenders, as amended by that certain
First Amendment to First Lien Deed of Trust, Security Agreement, Assignment of
Rents and Leases and Fixture Filing, dated as of July 6, 2007, and recorded on
July 6, 2007, in Book 20070706 as Instrument 0004184, by Borrowers in favor of
the Security Trustee for the benefit of Credit Suisse, as administrative agent
and collateral agent for First Lien Lenders (as amended, amended and restated,
supplemented and modified from time to time, the “First Lien Deed of Trust”).

(j) Pursuant to the terms of that certain Amended and Restated Credit Agreement,
dated as of July 6, 2007 (as amended, the “Second Lien Credit Agreement”;
together with the Loan Documents (as defined in the Second Lien Credit
Agreement), the “Second Lien Loan Documents”), by and among the Borrowers, as
borrowers, Guarantor, the lenders party thereto (collectively, the parties from
time to time holding the indebtedness under the Second Lien Credit Agreement,
the “Second Lien Lenders” and together with the First Lien Lenders, the
“Prepetition Lenders”), and NexBank SSB, as successor in interest to Credit
Suisse, as second lien administrative agent and collateral agent (the “Second
Lien Agent” and collectively with the First Lien Agent (as hereinafter defined),
the “Agents”), the Borrowers borrowed $195,000,000, which loan was secured by a
second lien security interest in the Real Property Collateral pursuant to that
certain Second Lien Deed of Trust, Security Agreement, Assignment of Rents and
Leases and Fixture Filing, dated as of May 11, 2007, and recorded on May 11,
2007, in Book 20070511 as Instrument 0004536 in the Official Records of Clark
County, Nevada, by Borrowers in favor of the Security Trustee for the benefit of
Credit Suisse, as administrative agent and collateral agent for the Second Lien
Lenders, as amended by that certain First Amendment to Second Lien Deed of
Trust, Security Agreement, Assignment of Rents and Leases and Fixture Filing,
dated as of July 6, 2007, and recorded on July 6, 2007, in Book 20070706 as
Instrument 0004185 in the Official Records of Clark County, Nevada, by Borrowers
in favor of the Security Trustee for the benefit of Credit Suisse, as
administrative agent and collateral agent for the Second Lien Lenders (as
amended, amended and restated, modified or supplemented from time to time, the
“Second Lien Deed of Trust”).

(k) Pursuant to the terms of that certain Co-Lender Agreement, dated as of
July 6, 2007, by and between Column Financial, Inc., Münchener Hypothekenbank eG
(“MHB”) and Deutsche Hypothekenbank (Actien-Gesellschaft) (“Deutsche Hypo”),
(i) the First Lien Loan was split into two tranches, an A tranche (the “Note A
Tranche”) in the amount of $250,000,000, and a B Tranche (the “Note B Tranche”)
in the amount of $30,000,000, with the Note B Tranche to at all times be junior,
subject and subordinate to the Note A Tranche, (ii) Deutsche Hypo acquired its
interest in the Note A Tranche in an amount equal to $125,000,000 and (iii) MHB
acquired its interest in the Note A Tranche in an amount equal to $125,000,000
and its interest in the Note B Tranche in an amount equal to $30,000,000.

(l) Pursuant to the terms of that certain Assignment Agreement, dated as of
December 17, 2007, (i) Deutsche Hypo assigned a portion of its interest in the
Note A Tranche in an amount of $80,000,000 to Landesbank Baden-Württemberg
(“LBBW”) and (ii) MHB assigned a portion of its interest in the Note A Tranche
in an amount of $50,000,000 to LBBW and LBBW acquired its interest as a First
Lien Lender, subject to the First Lien Credit Agreement and the other First Lien
Loan Documents.

(m) Pursuant to the terms of that certain Assignment Agreement, dated as of
June 25, 2009, MHB assigned a portion of its interest in the Note A Tranche in
an amount of $50,000,0004 to Great Lakes Reinsurance (UK) PLC (“Great Lakes”)
and Great Lakes acquired its interest as a First Lien Lender, subject to the
First Lien Credit Agreement and the other First Lien Loan Documents.

(n) Pursuant to the terms of that certain Appointment of Successor
Administrative Agent and Collateral Agent, dated as of December 22, 2008,
Landesbank Baden-Württemberg, New York Branch (the “First Lien Agent”),
succeeded Credit Suisse as the administrative agent and the collateral agent
under the First Lien Credit Agreement.

(o) Pursuant to the terms of each of (i) the First Lien Deed of Trust, (ii) the
Second Lien Deed of Trust, (iii) that certain Pledge and Security Agreement,
dated as of May 11, 2007 by the Debtor in favor of the First Lien Agent, the
First Lien Collateral Documents (as defined in that certain Amended and Restated
Intercreditor Agreement, dated as of July 6, 2007 (the “Intercreditor
Agreement”) by and between Guarantor, Borrowers, the First Lien Agent (as
successor in interest to Credit Suisse) and the Second Lien Agent), (iv) that
certain Pledge and Security Agreement, dated as of May 11, 2007 by the Debtor in
favor of the Second Lien Agent and (v) the Second Lien Collateral Documents (as
defined in the Intercreditor Agreement) (such documents (i)-(v), collectively,
the “Security Agreements”), the Borrowers granted to (I) the First Lien Agent
for the benefit of the First Lien Lenders, and (II) the Second Lien Agent for
the benefit of the Second Lien Lenders, in each case in accordance with the
priorities set forth in the Intercreditor Agreement, security interests in and
liens on the Real Property Collateral and all of the other Collateral (as
defined in the Intercreditor Agreement), in each case to secure the obligations
under the FX Loan Documents (all of the collateral described in the Security
Agreements being the “Prepetition Collateral”).

(p) Pursuant to the terms of the First Lien Deed of Trust, the Borrowers
absolutely and unconditionally assigned their rights to receive all Rents (as
defined in the Security Agreements) derived from the Prepetition Collateral as
well as any future leases to the First Lien Agent for the benefit of the First
Lien Lenders.

(q) On the Maturity Date (as defined in the First Lien Credit Agreement), the
Borrowers failed to repay the principal, interest, and other amounts due under
the First Lien Loan. That failure constituted an Event of Default (i) under
Section 7.1 of the First Lien Credit Agreement, and (ii) under Section 5.1 of
the First Lien Deed of Trust.

(r) On January 6, 2009, the First Lien Agent delivered a letter to the Borrowers
confirming that an Event of Default (as defined in the First Lien Credit
Agreement) had occurred.

(s) Under Section 2.3 of the First Lien Deed of Trust, upon the occurrence of an
Event of Default, the Borrowers’ license to collect Rents would “automatically
and immediately terminate” upon the giving of a notice by First Lien Agent, and
First Lien Agent would be entitled to “receive and collect the Rents personally
or through an agent.”

(t) Following the Borrowers’ Default, First Lien Agent exercised its rights
under the assignment of rents in the First Lien Deed of Trust and NRS
Chapter 107A. First Lien Agent delivered a letter to the Borrowers dated
January 28, 2009, in which First Lien Agent: (i) revoked the Borrowers’ license
to collect, receive, use and enjoy the Rents, and (ii) instructed the Borrowers
to deposit any Rents which they might receive into a certain “Lockbox Account”
pledged to First Lien Agent (the “Agent Cash Management Account”). On or about
the same date, First Lien Agent sent the tenants (the “Tenants”) leasing space
at the Real Property Collateral a notice substantially in accordance with the
form set forth in NRS 107A.290, instructing the Tenants to pay Rents directly to
First Lien Agent instead of to the Borrowers.

(u) On June 23, 2009, the Eighth Judicial District Court of Nevada entered an
order appointing Larry L. Bertsch as a receiver (the “Receiver”) with respect to
the Real Property Collateral.

(v) On October 27, 2009 the Borrowers, the Guarantor, the First Lien Lenders,
and certain other parties thereto entered into that certain Lock Up and Plan
Support Agreement, which was amended by that certain First Amendment to Lock Up
and Plan Support Agreement, dated as of April 16, 2010 (as it may be further
amended, supplemented or modified from time to time in accordance with the terms
thereof, the “Lock Up and Plan Support Agreement”).

(w) Without prejudice to the rights of any other party, the Debtor admits,
stipulates, and agrees that:

(i) the First Lien Loan Documents are in default and have been in default since
December 19, 2008 and the Debtor failed to repay the First Lien Loan at maturity
on January 6, 2009;

(ii) as of the Petition Date, the Debtor was indebted and liable to the First
Lien Lenders, without defense, counterclaim or offset of any kind, in the
aggregate principal amount of approximately $259,000,000 for loans made under
the First Lien Credit Agreement,5 plus interest thereon, fees and expenses
(including any reasonable attorneys’ and advisors’ fees that are chargeable or
reimbursable under the First Lien Credit Agreement and the First Lien Loan
Documents) (all such indebtedness set forth in this paragraph (ii), the “First
Lien Prepetition Indebtedness”);

(iii) as of the Petition Date, the Debtor was indebted and liable to the Second
Lien Lenders, in the aggregate principal amount of not less than approximately
$195,000,000 for loans made under the Second Lien Credit Agreement (the “Second
Lien Prepetition Indebtedness”; and together with the First Lien Prepetition
Indebtedness, the “Prepetition Secured Indebtedness”),

(iv) the First Lien Prepetition Indebtedness constitutes the legal, valid and
binding obligations of the Debtor, enforceable in accordance with its terms
(other than in respect of the stay of enforcement against the Debtor arising
from Section 362 of the Bankruptcy Code);

(v) the liens and security interests granted to the First Lien Agent pursuant to
and in connection with the First Lien Loan Documents, including, without
limitation, all security agreements, pledge agreements, mortgages, deeds of
trust, control agreements, assignments (including assignments of rents, revenue,
income, issues and profits) and other security documents executed by the Debtor
in favor of the First Lien Agent, for its benefit and for the benefit of the
First Lien Lenders, are (a) valid, binding, perfected, enforceable,
first-priority liens and security interests in the tangible and intangible
property constituting the Prepetition Collateral, (b) not subject to avoidance,
recharacterization, or subordination pursuant to the Bankruptcy Code or
applicable nonbankruptcy law (including any “equities of the case” assertions
under section 552(b) of the Bankruptcy Code) and (c) subject and subordinate
only to (I) the Carveout (as defined below), solely with respect to the cash of
the Debtor (whether held by the Debtor or the First Lien Agent), and (II) valid,
perfected and unavoidable liens to the extent such liens are senior to the liens
of the First Lien Agent on the Prepetition Collateral;

(vi) as of the Petition Date, all of the Debtor’s cash is held in (a) the Agent
Cash Management Account; (b) the FX Las Vegas I, LLC account at Bank of America
(Account No. 004964929401) (the “Debtor’s Operating Account”); (c) the Metroflag
Travelodge Checking Account at the Bank of America (Account No. 004961612371)
(the “Travelodge Account”); and (d) a restricted account6 held by the Receiver
holding security deposits received from certain Tenants, which security deposits
are to be turned over to Debtor who will open a new, restricted account to hold
the Tenants’ deposits (the “Security Deposit Account,” and together with the
Debtor’s Operating Account and the Travelodge Account, the “Prepetition
Accounts”); and there existed no other accounts in the name of the Debtor, the
Borrowers, Guarantor or Receiver, which contained any cash on the Petition
Date;7 and

(vii) subject to any waivers, modifications or temporary forbearances provided
for under the Lock Up and Plan Support Agreement, all guaranties, sureties and
other third party obligations owed to or for the benefit of the First Lien
Lenders under the First Lien Loan Documents or other documents related thereto
remain in full force and effect and the Debtor will refrain, and will cause its
affiliates to refrain, from taking any steps to release or terminate any such
obligations.

(x) All of the Debtor’s cash (whether held by the Debtor or the First Lien Agent
and including all funds contained in the Prepetition Accounts) constitutes
Prepetition Collateral or proceeds of the Prepetition Collateral and, therefore,
is cash collateral within the meaning of Section 363(a) of the Bankruptcy Code
(the “Cash Collateral”).

(y) The Debtor has an immediate need to use the Cash Collateral in order to
operate the Real Property Collateral. Without the ability to utilize the Cash
Collateral, the value of the Prepetition Collateral will deteriorate
substantially. The First Lien Agent and the Debtor have negotiated at arm’s
length and in good faith regarding the use of the Cash Collateral to fund the
Debtor’s business and entry of this Interim Cash Collateral Order is in the best
interests of the Debtor, its estate and its creditors and equity holders. The
reliance of the First Lien Agent, the First Lien Lenders and the Debtor on this
Interim Cash Collateral Order is in good faith.

(z) Pursuant to Sections 361, 362 and 363 of the Bankruptcy Code, the Debtor is
required to provide adequate protection to the First Lien Lenders. Based on the
record before the Court, the terms of the proposed adequate protection
arrangements and use of the Cash Collateral are fair and reasonable under the
circumstances, are supported by reasonably equivalent value and fair
consideration and are likely to minimize disputes and litigation with the First
Lien Lenders and other parties in interest.

(aa) Under the circumstances, the notice given by the Debtor of the Cash
Collateral Motion and the Hearing constitutes due and sufficient notice thereof
and complies with the requirements of Section 363 of the Bankruptcy Code,
Bankruptcy Rules 2002 and 4001(b) and Local Rule 4001.

ACCORDINGLY, IT IS HEREBY ORDERED that:

The Cash Collateral Motion is GRANTED to the extent set forth herein and, all
objections to the Cash Collateral Motion or the relief requested therein that
have not been withdrawn, waived, or settled are hereby overruled on the merits.

Subject to the terms and conditions hereof, the Debtor hereby is authorized,
subject to the occurrence of a Termination Event (as defined below), to use Cash
Collateral solely in accordance with the terms hereof. Cash Collateral may be
used only to satisfy the following expenses (collectively the “Permitted
Expenditures”):



  i.   Expenses provided for in the budget attached hereto as Exhibit 1 or any
revised budget approved in writing by the Debtor and the First Lien Agent (with
the consent of the First Lien Lenders)(the “Budget”);8



  ii.   Expenses related to items provided for in the Budget without exceeding
in any category or line item: (y) two hundred per cent (200%) of the budgeted
amount for the Borrower’s Professional Fees (defined below) for the applicable
period which have accrued and are payable (subject in all cases to the Fee Cap
and the prior payment of any Lender’s Fees then due), and (z) one hundred and
ten per cent (110%) of the budgeted amounts for any item (other than the
Borrower’s Professional Fees) for the applicable period, (any such excess amount
a “Permitted Variance”);9 and



  iii.   Expenses approved in writing by the First Lien Agent pursuant to any
Supplemental Budget Request (defined below).

With respect to any non-budgeted expenditure item or budgeted expenditure items
that exceed the Permitted Variance, the First Lien Agent shall respond to
Debtor’s requests (which shall be e-mailed and faxed) for payment of such
expenses (which shall include or attach reasonably sufficient evidence
demonstrating the need for any such non-budgeted expenditure) (“Supplemental
Budget Requests”) not later than five (5) business days after receipt thereof
and shall not unreasonably withhold, delay or condition such consent.

The Debtor shall maintain its existing cash management system, which shall
include maintenance of: (i) the Agent Cash Management Account, (ii) the Debtor’s
Operating Account, (iii) the Travelodge Account,10and (iv) Security Deposit
Account,11 which accounts shall be the only accounts in which cash of the Debtor
is maintained during pendency of this chapter 11 case. Within two business days
of the date hereof, the Debtor shall deliver to the First Lien Agent and its
advisors a statement of the amount of cash in the Debtor’s Operating Account and
the Travelodge Account certified by a responsible officer. The First Lien Agent
shall continue to be authorized to direct Tenants to pay all rents into the
Agent Cash Management Account for the benefit of the First Lien Lenders, and the
Debtor shall promptly transfer into the Agent Cash Management Account any rents
received directly from Tenants. The Debtor shall timely receive all records of
all activity in the Agent Cash Management Account and First Lien Agent shall not
dispose of any funds held in the Agent Cash Management Account, except in
accordance with the terms of this Interim Cash Collateral Order or any other
order of the Bankruptcy Court.

Within two business days of the date hereof, the First Lien Agent shall, solely
to the extent there are funds available in the Agent Cash Management Account,
fund the full amount of any expenses provided for under the Budget for the month
in which this Interim Cash Collateral Order is entered less the amount of any
cash in the Debtor’s Operating Account. Thereafter, on the tenth business day of
any calendar month (or such later date upon which rent checks have been
deposited to the Agent Cash Management Account), the First Lien Agent shall,
solely to the extent there are sufficient funds available in the Agent Cash
Management Account, fund the full amount of any expenses provided for under the
Budget (the “Monthly Funding Amounts”) for that month (e.g., budgeted expenses
for the month of January will be funded on the tenth business day of January).
The First Lien Agent shall fund such Monthly Funding Amounts to the Debtor’s
Operating Account and such amounts shall be used by Debtor only in accordance
with the terms of this Order to pay Permitted Expenditures and to make adequate
protection payments permitted hereunder. The Debtor shall be permitted to
maintain the following reserves (subject to the limitations on the use of such
reserves as are outlined below):



  i.   Chapter 11 Reserves. To the extent that any amounts included in the
Budget for U.S. Trustee Fees or the Borrower’s Professional Fees (the
“Chapter 11 Expenses”) are funded in any month and such funds are not used for
the payment of such Chapter 11 Expenses, any such unused amounts (the
“Chapter 11 Reserves”) shall be retained by the Debtor in the Debtor’s Operating
Account to be used only for the future payment of the specific Chapter 11
Expense for which the funds were advanced.



  ii.   Excess Funded Cash. Subject to the provisions of paragraph 13(d) below,
to the extent that any amount funded as a Monthly Funding Amount (other than
amounts relating to Chapter 11 Expenses) are not used by the Debtor to satisfy
the line item for which they were intended (due to a lower than anticipated cost
for any such item), such amounts shall, subject to an aggregate maximum of
$250,000 (the “Maximum Excess Funded Cash”) be retained by the Debtor in the
Debtor’s Operating Account (such funds the “Excess Funded Cash”) to be used in
future months solely to satisfy Permitted Expenditures for which funds are not
otherwise available (e.g., to pay Permitted Variances with respect to budgeted
items or amounts approved by the First Lien Lenders pursuant to Supplemental
Budget Requests).



  iii.   Opex Holdback. To the extent that any amounts funded as a Monthly
Funding Amount (other than amounts relating to Chapter 11 Expenses) are not used
by the Debtor to satisfy the line item for which they were intended, but such
amounts have been accrued and are expected to be due and payable in forthcoming
months, such amounts shall, subject to an aggregate maximum of $100,000 (the
“Maximum Opex Holdback”) be retained by the Debtor in the Debtor’s Operating
Account (such funds the “Opex Holdback”) to be used in future months solely to
satisfy the Permitted Expenditures for which such funds were originally
earmarked.

On or before the fifth business day of any calendar month, the Debtor shall
deliver to First Lien Agent and its advisors a report in form and substance
reasonably acceptable to the First Lien Agent (a “Monthly Report”) with respect
to activity in the prior calendar month, which shall be in form and substance
substantially similar to the monthly reports received prepetition by the First
Lien Lenders from the Receiver and in any event shall include the following:



  (2)   Confirmation of receipt of the Monthly Funding Amounts.



  (3)   A statement reflecting actual receipts, expenditures and ending cash
(including Chapter 11 Reserves, Excess Funded Cash and the Opex Holdback)
compared to the Budget, including a description of any material variances from
expenditures permitted by the Budget (i.e., variances in excess of 5%) on a line
item basis, the reasons underlying such variances and reasonably sufficient
evidence demonstrating the need for any such variance.



  (4)   A statement identifying any Supplemental Budget Requests which the
Debtor reasonably anticipates it may be required to make in the month in which
the report is delivered.



  (5)   A statement confirming that Cash Collateral disbursed to and expended or
otherwise transferred by the Debtor has solely been used to satisfy Permitted
Expenditures during the immediately preceding period (i.e., the period since the
delivery of the last Monthly Report, or in the case of the first Monthly Report,
the period since the entry of this Order).



  (6)   A monthly leasing report and an updated rent roll, together with copies
of any new leases.

Each Monthly Report shall be certified by a responsible officer of the Debtor.

b. Pursuant to Sections 361 and 363 of the Bankruptcy Code and subject to the
availability of sufficient cash and the priorities outlined in paragraph 6
below, the First Lien Agent is entitled, for the benefit of the First Lien
Lenders, to adequate protection of its interests in the Prepetition Collateral,
including the Cash Collateral, for and equal in amount to the aggregate
diminution in value of the Prepetition Collateral, including, without
limitation, any such diminution resulting from the sale, lease or use by the
Debtor (or other decline in value) of Cash Collateral or any other Prepetition
Collateral and the imposition of the automatic stay pursuant to Section 362 of
the Bankruptcy Code (collectively, the “First Lien Lender Adequate Protection
Obligations”). As adequate protection, the First Lien Agent is hereby granted
the following:



  (1)   As security for the payment of the First Lien Lender Adequate Protection
Obligations, the First Lien Agent is hereby granted (effective and perfected as
of the Petition Date and without the necessity of the execution by the Debtor of
mortgages, security agreements, pledge agreements, financing statements or other
agreements) valid, binding and enforceable security interests in and liens on
(the “Replacement Liens”), all currently owned or hereafter acquired property
and assets of the Debtor of any kind or nature, whether real or personal,
tangible or intangible, wherever located, now owned or hereafter acquired or
arising and all proceeds, products, rents and profits thereof, including,
without limitation, all cash (including all cash in the Prepetition Accounts),
goods, accounts receivable, inventory, cash-in-advance deposits, real estate,
stock in subsidiaries, machinery, equipment, vehicles, trademarks, trade names,
licenses, causes of action, rights to payment (including tax refund claims),
insurance proceeds and tort claims (and subject to the entry of the Final Order
(as defined below), including actions for preferences, fraudulent conveyances
and other avoidance power claims and any recoveries thereon under Sections 544,
545, 546, 547, 548 and 549 of the Bankruptcy Code) and the proceeds, products,
rents and profits of all of the foregoing (the “Postpetition Collateral”), with
the Replacement Liens having the same relative priorities among and between the
First Lien Agent, the First Lien Lenders, the Second Lien Agent and the Second
Lien Lenders as set forth in the Security Agreements, in the Intercreditor
Agreement and in the Co-Lender Agreement, subject and subordinate only to
(i) the Carveout (as defined below) and (ii) liens encumbering such Postpetition
Collateral (other than liens in favor of the First Lien Agent and the Second
Lien Agent to secure the Prepetition Secured Indebtedness) that were properly
perfected as of the Petition Date and senior to the liens granted in favor of
the First Lien Agent and the Second Lien Agent to secure the Prepetition Secured
Indebtedness (provided, however, that in the event any liens senior in priority
to the prepetition security interests and liens held by the Prepetition Lenders
are avoided or subordinated, the subordinated and avoided liens will not be
preserved for the benefit of the estate pursuant to Section 551 of the
Bankruptcy Code and the security interests and liens of Prepetition Lenders will
be elevated in priority);



  (2)   The First Lien Lender Adequate Protection Obligations shall constitute
allowed administrative expense claims under Sections 503(b)(1), 507(a) and
507(b) of the Bankruptcy Code (the “First Lien Lender 507(b) Claims”) and shall
be paid with priority over any and all (i) administrative expenses (other than
the Carveout) of the kinds specified or ordered pursuant to any provision of the
Bankruptcy Code including, without limitation, Sections 105, 326, 328, 330, 331
and 726 of the Bankruptcy Code and (ii) unsecured claims, in each case against
the Debtor, now existing or hereafter arising of any kind or nature. The First
Lien Lender 507(b) Claims shall at all times be senior to the rights of the
Debtor, and any successor trustee or any creditor, in this chapter 11 case or
any subsequent case under the Bankruptcy Code. Subject only to the Carveout, no
cost or expense of administration under Sections 105, 503(b) or 507(b) or
otherwise, including those resulting from the conversion of this chapter 11 case
pursuant to Section 1112 of the Bankruptcy Code, shall be senior to, or pari
passu with, the First Lien Lender 507(b) Claims arising out of the First Lien
Lender Adequate Protection Obligations;



  (3)   Through the occurrence of a Termination Event, interest on the unpaid
balance of the First Lien Prepetition Indebtedness from time to time outstanding
shall be payable at the LIBOR plus Liquidity Spread rate referenced in the Lock
Up and Plan Support Agreement (which during the pendency of the Debtor’s chapter
11 case shall be deemed to be one-month LIBOR plus 150 basis points, subject to
a final adjustment and true-up at the conclusion of the case based on a good
faith calculation by the First Lien Agent of the LIBOR plus Liquidity Spread
rate applicable during the pendency of the case) (such rate, the “Cost of Funds
Rate”) and be paid by the Debtor to the First Lien Agent for the benefit of the
First Lien Lenders;



  (4)   Through the occurrence of a Termination Event, cash payment of all fees
and disbursements of the First Lien Agent and the First Lien Lenders under the
First Lien Credit Agreement (and the First Lien Loan Documents) incurred after
the Petition Date including, but not limited to, the reasonable fees owed and
amounts to be paid or reimbursed for professionals (including, but not limited
to, the reasonable fees and disbursements of counsel and consultants, including
legal and financial consultants and any other consultants or professionals
referred to in the First Lien Credit Agreement and the First Lien Loan
Documents) for the First Lien Agent and the First Lien Lenders pursuant to the
First Lien Credit Agreement and the First Lien Loan Documents; and



  (5)   With respect to all payments described in the preceding paragraphs
(c) and (d) (the “First Lien Lender Adequate Protection Payments”), the First
Lien Agent and the Debtor shall be permitted to cause such First Lien Lender
Adequate Protection Payments to be made to the First Lien Lenders, in all cases
subject to paragraph 6 below.

The Replacement Liens shall not be subject to equitable subordination under
section 510 of the Bankruptcy Code and shall not be subject to sections 549 or
550 of the Bankruptcy Code.

c. On the ninth business day of any calendar month (excluding the month in which
this Interim Cash Collateral Order is entered), any cash held in the Debtor’s
Operating Account or the Agent Cash Management Account (but excluding cash held
in the Travelodge Account, Security Deposit Account or cash retained on account
of Chapter 11 Reserves), shall be applied by the Debtor and the First Lien Agent
in the following order of priority:



  •   first, to pay Permitted Expenditures (excluding amounts payable under
second and third below) accrued in the preceding month or to establish reserves
for Excess Funded Cash (in an amount not to exceed the Maximum Excess Funded
Cash) and the Opex Holdback (in an amount not to exceed the Maximum Opex
Holdback);



  •   second, to costs and expenses of the First Lien Agent and the First Lien
Lenders (including those of their respective counsel and other advisors for work
relating to the chapter 11 case) (the “Lenders’ Fees”) in the preceding month;



  •   third, subject to the availability of sufficient funds for the next
Monthly Funding Amount, to permitted expenses of the Debtor for the preceding
calendar month, including the fees and expenses of the Debtor’s professionals
(or the funding of the Chapter 11 Reserves, in an amount not to exceed the then
accrued fees, for the payment of same upon interim or final allowance) but the
total shall not exceed $1,250,000 for the Prepackaged Case (collectively
“Borrower’s Professional Fees”); and



  •   fourth, adequate protection payments on account of interest accrued on the
unpaid balance of the First Lien Prepetition Indebtedness at the Cost of Funds
Rate, for the preceding calendar month; provided, however, that any such amounts
shall be held in reserve by the First Lien Agent in the Agent Cash Management
Account (such funds the “Interest Reserve”) until such time as the Interest
Reserve shall equal:

$1,200,000 less the amount of any Borrower’s Professional Fees which have been
paid or with respect to which a Chapter 11 Reserve has been established (such
amount, the “Maximum Interest Reserve”)

To the extent that the Interest Reserve equals the Maximum Interest Reserve, and
subject to the availability of sufficient funds for the next Monthly Funding
Amount, any adequate protection payments on account of interest described in
this priority “fourth” shall be payable to the First Lien Agent for the benefit
of the First Lien Lenders.

To the extent that any of the aforementioned expenses are not satisfied with
respect to any calendar month, the Debtor shall make “catch up” payments on
account of such previously unfunded amounts (and the First Lien Agent shall be
authorized to release funds to the Debtor from the Agent Cash Management Account
for such purpose) in all ensuing months in which there is available cash, in
order to ensure that available cash collateral is distributed in accordance with
the priorities outlined above (e.g., if an amount was not paid in May, no
amounts which are junior in the waterfall shall be paid in June until such time
as the more senior payment that was not made in May shall have been satisfied
from any available cash). Debtor shall be authorized to use funds from the
Excess Funded Cash or Opex Holdback to make “catch-up” payments on account of
such previously unfunded amounts. For greater certainty, any cash retained by
the Debtor on account of Chapter 11 Reserves shall not be subject to
distribution or reallocation pursuant to the waterfall above, except to the
extent such funds are used to satisfy the specific Chapter 11 Expense for which
they were funded and such funds shall instead be retained by the Debtor for the
payment of Chapter 11 Expenses in accordance with the terms hereof unless the
Debtor and the First Lien Agent shall agree in writing to an alternative use for
such Chapter 11 Reserves.

d. The Second Lien Agent is entitled, for the benefit of the Second Lien
Lenders, to adequate protection of its interests in the Prepetition Collateral
(if any) for and equal in amount to the aggregate diminution in value of the
Prepetition Collateral, including, without limitation, any such diminution
resulting from the sale, lease or use by the Debtor (or other decline in value)
of Cash Collateral or any other Prepetition Collateral and the imposition of the
automatic stay pursuant to Section 362 of the Bankruptcy Code (collectively, the
“Second Lien Lender Adequate Protection Obligations”). As adequate protection,
the Second Lien Agent is hereby granted the following:



  (1)   As security for the payment of the Second Lien Lender Adequate
Protection Obligations, the Second Lien Agent is hereby granted (effective and
perfected as of the Petition Date and without the necessity of the execution by
the Debtor of mortgages, security agreements, pledge agreements, financing
statements or other agreements) Replacement Liens on the Postpetition
Collateral, having the same relative priorities among and between the Second
Lien Agent, the Second Lien Lenders, the First Lien Agent and the First Lien
Lenders as set forth in the Security Agreements, in the Intercreditor Agreement
and in the Co-Lender Agreement, subject and subordinate only to (i) the
Replacement Liens granted to the First Lien Agent pursuant to preceding
paragraph 4(a), (ii) the Carveout (as defined below) and (iii) liens encumbering
such Postpetition Collateral (other than liens in favor of the Second Lien Agent
to secure the Prepetition Secured Indebtedness) that were properly perfected as
of the Petition Date and senior to the liens granted in favor of the First Lien
Agent or the Second Lien Agent to secure the Prepetition Secured Indebtedness
(provided, however, that in the event any liens senior in priority to the
prepetition security interests and liens held by the Prepetition Lenders are
avoided or subordinated, the subordinated and avoided liens will not be
preserved for the benefit of the estate pursuant to Section 551 of the
Bankruptcy Code and the security interests and liens of Prepetition Lenders will
be elevated in priority); and



  (2)   The Second Lien Lender Adequate Protection Obligations shall constitute
allowed administrative expense claims under Sections 503(b)(1), 507(a) and
507(b) of the Bankruptcy Code (the “Second Lien Lender 507(b) Claims”) and shall
be junior in priority to the First Lien Lender 507(b) Claims, but otherwise
shall be paid with priority over any and all (i) administrative expenses (other
than the Permitted Expenditures and the Carveout) of the kinds specified or
ordered pursuant to any provision of the Bankruptcy Code including, without
limitation, Sections 105, 326, 328, 330, 331 and 726 of the Bankruptcy Code and
(ii) unsecured claims, in each case against the Debtor, now existing or
hereafter arising of any kind or nature. The Second Lien Lender 507(b) Claims
shall at all times be senior to the rights of the Debtor, and any successor
trustee or any creditor (other than the First Lien Lenders), in this chapter 11
case or any subsequent case under the Bankruptcy Code. Subject only to the
Permitted Expenditures and the Carveout and the First Lien Lender 507(b) Claims,
no cost or expense of administration under Sections 105, 503(b) or 507(b) or
otherwise, including those resulting from the conversion of this chapter 11 case
pursuant to Section 1112 of the Bankruptcy Code, shall be senior to, or pari
passu with, the Second Lien Lender 507(b) Claims of the Second Lien Agent
arising out of the Second Lien Lender Adequate Protection Obligations.

e. Except as otherwise contemplated in the Lock Up and Plan Support Agreement,
the Debtor shall not sell, assign, convey, dispose of or transfer any Real
Property Collateral.

f. Notwithstanding that, as set forth herein, no documents need be executed or
filed to create or perfect the liens and security interests granted hereunder,
the Debtor is hereby directed to execute and deliver such further documents as
the First Lien Agent may request to evidence and give notice of the liens
granted hereunder.

g. The Replacement Liens shall be prior and senior to all liens and encumbrances
of all other secured creditors in and to such Postpetition Collateral granted,
or arising, after the Petition Date (including, without limitation, liens and
security interests, if any, granted in favor of any federal, state, municipal or
other governmental unit, commission, board or court for the Debtor or its
affiliates but excluding any liens for taxes, assessments or levies which are
not yet due and payable, or if due and payable, which are being contested in
good faith by appropriate proceedings). The Replacement Liens granted pursuant
to this Interim Cash Collateral Order shall constitute valid and duly perfected
security interests and liens, and neither the First Lien Agent nor the Second
Lien Agent shall be required to file or serve financing statements, notices of
lien or similar instruments that otherwise may be required under federal or
state law in any jurisdiction, or take any action, including taking possession,
to validate and perfect such security interests and liens; and the failure by
the Debtor to execute any documentation relating to the Replacement Liens shall
in no way affect the validity, perfection or priority of such Replacement Liens.

h. As used in this Interim Cash Collateral Order, “Carveout” means (i) all
unpaid fees required to be paid to the Clerk of the Bankruptcy Court and to the
Office of the United States Trustee pursuant to 28 U.S.C. § 1930(a) (the
“Statutory Fees”), (ii) the aggregate allowed unpaid fees and expenses payable
under Sections 330 and 331 of the Bankruptcy Code to professional persons
(including the Debtor’s ordinary course professionals, the Debtor’s sales agent
and the Debtor’s financial advisors) retained by the Debtor or any statutory
committee appointed in this chapter 11 case pursuant to an order of the Court
and the reasonable expenses of the members of such committee, in each case,
solely with respect to services provided to the Debtor or work performed with
respect to the Debtor, and subject to the limitations set forth in this Interim
Cash Collateral Order (including the Fee Cap), in an amount for all such
professional persons and such committee members in the aggregate not to exceed,
after application of any and all retainers, $250,000; and (iii) in the event of
conversion of the Debtor’s chapter 11 case to a case under chapter 7 of the
Bankruptcy Code, the reasonable fees and expenses of a chapter 7 trustee under
Section 726(b) of the Bankruptcy Code in an amount not to exceed an additional
$125,000; provided, however, that under no circumstances shall the Carveout be
used to pay professional fees and/or disbursements incurred at any time in
connection with: (A) the prosecution of any Challenges (as defined below)
against the First Lien Agent and the First Lien Lenders, their predecessors or
their respective affiliates, subsidiaries, directors, officers, representatives,
attorneys or advisors in connection with matters related to the First Lien Loan
Documents, the Security Agreements, the First Lien Prepetition Indebtedness or
the Prepetition Collateral, or (B) contesting any motion of the First Lien Agent
seeking to modify or lift the automatic stay or to shorten, modify or otherwise
alter the Debtor’s exclusive periods for solicitation of acceptances of a plan
of reorganization under Section 1121 of the Bankruptcy Code; provided, further,
that the Carveout shall be available to pay professional fees and/or
disbursements incurred in connection with the investigation of any potential
Challenges in an amount not to exceed $50,000. So long as a Termination Event
(as defined below) has not occurred (or has been waived), and solely to the
extent that they are Permitted Expenditures which have been funded by the First
Lien Agent, the Debtor shall be permitted to pay (1) the Statutory Fees and
(2) compensation and reimbursement of expenses allowed and payable under
Section 330 and 331 of the Bankruptcy Code and/or any orders of this Court
(which in no event shall exceed the Fee Cap (as defined on Exhibit B-1 to the
Lock Up and Plan Support Agreement)), as the same may be due and payable;
provided that the payment of items described by clauses (1) and (2) of this
sentence shall not reduce the Carveout, except with respect to payments under
clause (2) which shall always be subject to the Fee Cap.

i. Except to the extent of the Carveout, no expenses of administration of the
Debtor’s case or any future proceeding that may result therefrom, shall be
charged against or recovered from the Prepetition Collateral pursuant to
Section 506(c) of the Bankruptcy Code or any similar principle of law, without
the prior written consent of the First Lien Agent.

j. Unless the First Lien Agent has otherwise agreed in writing, the Debtor’s
authority to use the Cash Collateral (including Chapter 11 Reserves, Excess
Funded Cash and any amounts held in the Travelodge Account or the Security
Deposit Account) under this Interim Cash Collateral Order shall terminate on the
date (the “Termination Date”) that is the first business day after the First
Lien Agent provides written notice to counsel for the Debtor, the Office of the
United States Trustee for the District of Nevada, Second Lien Agent, counsel for
any statutory committees and, if no committee for unsecured creditors is
appointed, the top 20 general unsecured creditors, that a Termination Event has
occurred and is occurring. Upon the Termination Date, all funds held in the
Interest Reserve shall automatically be transferred to the First Lien Lenders as
adequate protection payments, and such funds shall no longer constitute Cash
Collateral. As used in this Interim Cash Collateral Order, the term “Termination
Event” means the occurrence of any of the following:



  (1)   The Final Order shall not have been entered by the Court within 30 days
of the date hereof;



  (2)   The Debtor shall fail to make any payment to or for the benefit of the
First Lien Agent or the First Lien Lenders as and when required by this Interim
Cash Collateral Order (in all cases subject to the retention by the Debtor of
the Chapter 11 Reserves for the satisfaction of Chapter 11 Expenses that are
Permitted Expenditures), the First Lien Lenders shall not timely receive any
First Lien Lender Adequate Protection Payments pursuant to the terms hereof, or
the Debtor shall otherwise fail to comply with the terms hereof, including,
without limitation, by failing to deliver a Monthly Report, in any of the
foregoing instances, within five (5) days of delivery of a notice;



  (3)   There shall be any adverse variance greater than the Permitted Variance
between actual and budgeted expenses (not revenue) set forth in any line item in
the Budget for any monthly period and Debtor shall have paid or deliberately
incurred such expense without having sought approval of such variance pursuant
to a Supplemental Budget Request;



  (4)   The Debtor shall fail to make any payment with respect to the Properties
that should be made in the ordinary course of business and for which funds have
been provided under the Budget;



  (5)   The entry of an order in the Debtor’s chapter 11 case granting relief
from the automatic stay so as to allow a third party or third parties to proceed
against any Prepetition Collateral or Postpetition Collateral;



  (6)   An order of the Bankruptcy Court or any other court of competent
jurisdiction, other than the Final Order requested by the Cash Collateral
Motion, shall be entered reversing, amending, supplementing, staying, vacating
or otherwise modifying this Interim Cash Collateral Order in a manner adverse to
the First Lien Agent and First Lien Lenders, or which adversely affects their
rights and interests hereunder (unless the First Lien Agent shall have consented
to the entry of such order); and



  (7)   Upon the occurrence of any event set forth in Section 7.1 of the Lock Up
and Plan Support Agreement (subject to any cure rights or any waiver permitted
therein), or if the Debtor shall have sought to have the Lock Up and Plan
Support Agreement rejected.

The Debtor stipulates that the giving of any notice under, the termination or
the enforcement of the Lock Up and Plan Support Agreement by the First Lien
Agent pursuant to the terms thereof shall not constitute a violation of the
automatic stay, require approval of this Court, or otherwise be subject to any
ruling or finding of this Court. The occurrence of a Termination Event under
this Interim Cash Collateral Order as a result of the termination of the Lock Up
and Plan Support Agreement for a Fault-Based Termination (a “Fault Based
Termination Event”), constitutes a valid and sufficient grounds for lifting the
automatic stay of Section 362(a) of the Bankruptcy Code for the benefit of the
First Lien Lenders. Upon any such Fault Based Termination Event the automatic
stay shall be lifted on the Termination Date without further action by this
Court for the benefit of the First Lien Agent and First Lien Lenders to, without
limitation, enforce all available rights under the First Lien Loan Documents and
against the collateral granted thereunder and by this Interim Cash Collateral
Order. The Debtor unconditionally agrees not to oppose, support any opposition
of or in any way impede, hamper or delay the lifting of the automatic stay in
the event of the occurrence of a Fault Based Termination Event.

k. If an order of the Bankruptcy Court shall be entered in the Debtor’s
chapter 11 case appointing a trustee under chapter 11 of the Bankruptcy Code or
an examiner having enlarged powers (beyond those set forth under
Section 1106(a)(3) and (4) of the Bankruptcy Code) under Section 1106(b) of the
Bankruptcy Code, other than an appointment of a trustee or examiner upon a
motion of the First Lien Agent seeking such appointment (in violation of the
Lock Up and Plan Support Agreement), then all authority to use Cash Collateral
to pay such appointee, or any professionals retained by such appointee, shall be
suspended until further order of the Court.

l. If an order dismissing the Debtor’s chapter 11 case under Section 1112 of the
Bankruptcy Code or otherwise is at any time entered, (a) the Replacement Liens
(as subject to the Carveout) granted pursuant to this Interim Cash Collateral
Order shall continue in full force and effect with the priorities provided
herein and shall remain binding on all parties in interest notwithstanding such
dismissal until the obligations secured thereby shall have been indefeasibly
paid and satisfied in full, and (b) this Court shall retain jurisdiction,
notwithstanding such dismissal, for the limited purposes of enforcing such
Replacement Liens.

m. The provisions of this Interim Cash Collateral Order and any actions taken
pursuant hereto shall survive entry of any order which may be entered
(a) confirming any plan of reorganization in this chapter 11 case or
(b) converting any of this chapter 11 case to a chapter 7 case, and the terms
and provisions of this Interim Cash Collateral Order as well as the 507(b)
Claims and the Replacement Liens (each as subject to the Carveout) granted
pursuant to this Interim Cash Collateral Order shall continue in full force and
effect notwithstanding the entry of any such order, and such 507(b) Claims and
Replacement Liens shall maintain their priority as provided by this Interim Cash
Collateral Order until all of the First Lien Lender Adequate Protection
Obligations and the Second Lien Lender Adequate Protection Obligations are paid
in full and discharged.

n. The provisions of this Interim Cash Collateral Order shall be binding upon
and inure to the benefit of the Prepetition Lenders and the Debtor and their
respective successors and assigns, including any trustee hereafter appointed in
the chapter 11 case as a legal representative of the Debtor or the Debtor’s
estate.

o. The stipulations and admissions contained in this Interim Cash Collateral
Order shall be binding upon all other parties in interest unless a party in
interest has timely filed a contested matter or an adversary proceeding, or a
motion seeking authority to bring any appropriate proceeding as a representative
of this estate (the “Authorization Motion”) by no later than forty-five days
after the entry of the Final Order on the Court’s docket (i) challenging the
validity, enforceability, priority or extent of the First Lien Prepetition
Indebtedness, or the First Lien Agents’ liens on the Prepetition Collateral or
(ii) otherwise asserting or prosecuting any avoidance actions or any other
claims, counterclaims or causes of action (collectively, the “Challenges”)
against the First Lien Agent, the First Lien Lenders, their predecessors or
their respective affiliates, subsidiaries, directors, officers, representatives,
attorneys or advisors in connection with matters related to the First Lien Loan
Documents, the Security Agreements, the First Lien Prepetition Indebtedness or
the Prepetition Collateral. If no such motion, adversary proceeding or contested
matter is timely filed (it being understood that such an adversary proceeding or
contested matter is timely filed if commenced promptly following a disposition
in favor of a movant of an Authorization Motion), (i) the First Lien Prepetition
Indebtedness and all related obligations of the Debtor shall constitute as of
the Petition Date allowed claims (subject to a determination of the proper
amount of such claims and the amount of collateral securing such claims, if
any), not subject to counterclaim, set-off, subordination, recharacterization,
defense or avoidance (other than with respect to the proper amount of such
claims), for all purposes in this case and any subsequent chapter 7 or 11 case
of the Debtor, (ii) the First Lien Agent’s liens on the Prepetition Collateral
shall be deemed, as applicable, to have been, as of the Petition Date, legal,
valid, binding and perfected, not subject to recharacterization, subordination
or avoidance, and (iii) the First Lien Prepetition Indebtedness and all related
obligations of the Debtor, the First Lien Agent’s liens on the Prepetition
Collateral, and the First Lien Agent and the First Lien Lenders shall not be
subject to any other or further challenge by any party in interest (other than a
challenge asserting that the First Lien Prepetition Indebtedness is not fully
secured, that the liens are not supported by the value of the underlying
collateral or that adequate protection payments should be applied to reduce the
First Lien Lenders’ claims).

p. Notwithstanding anything or in any other order by this Court to the contrary,
no Cash Collateral, Prepetition Collateral or Postpetition Collateral may be
used to (a) object to, contest or raise any defense to the validity, perfection,
priority, extent or enforceability of any liens or claims (other than with
respect to the proper amount thereof and the amount of collateral securing such
claims, if any) granted under this Interim Cash Collateral Order or the Security
Agreements, (b) assert any Challenges or other causes of action against the
First Lien Agent, the First Lien Lenders, their predecessors or their respective
agents, affiliates, representatives, attorneys or advisors related to the First
Lien Loan Documents or the First Lien Prepetition Indebtedness, (c) prevent,
hinder or otherwise delay any First Lien Agent’s assertion, enforcement or
realization on the Cash Collateral or the Prepetition Collateral (including,
without limitation, through the filing of any motion to lift or modify the
automatic stay for the purpose of pursuing state law remedies against such
collateral), or (d) seek to modify any of the rights granted to the First Lien
Agent or the First Lien Lenders hereunder or under the First Lien Loan
Documents, as applicable.

q. Except to the extent expressly provided herein (including in the factual
stipulations made by the Debtor hereunder) or in the Lock Up Agreement nothing
contained herein shall prejudice the Debtor or the Prepetition Lenders with
respect to any matter.

r. In the event of a Termination Event (other than a Fault-Based Termination
Event), the Debtor reserves its rights to seek non-consensual use of Cash
Collateral, provided, however, that the factual stipulations contained herein
shall survive any Termination Event. The Prepetition Lenders reserve their
rights to oppose such non-consensual use.

s. In the event of a Termination Event, any amounts which have been funded by
the First Lien Agent and disbursed to third parties as Permitted Expenditures in
accordance with the terms of this Interim Cash Collateral Order, shall not be
subject to disgorgement in favor of the First Lien Lenders absent a finding of
mistaken payment, bad faith or fraud.

t. The automatic stay imposed by Section 362 of the Bankruptcy Code shall be,
and hereby is, modified to the extent necessary, if any, to authorize any
payment hereunder and to implement and effectuate the terms and conditions of
this Interim Cash Collateral Order. Further, the Debtor is authorized and
directed to perform all acts and execute and comply with the terms of such other
documents, instruments, and agreements necessary to effectuate the terms and
conditions of this Interim Cash Collateral Order.

u. The hearing to consider entry of a final order granting the relief set forth
in this Interim Cash Collateral Order on a final basis (the “Final Cash
Collateral Order”) shall be held on [• ], 2010 at [• ] (prevailing Pacific
Standard Time) (the “Final Hearing”) to consider any objections (the
“Objections”) to the Final Order, and such Objections shall be filed with the
Bankruptcy Court electronically and served so that they are received no later
than five (5) business days prior to the Hearing (with a courtesy copy delivered
directly to the Chambers of the Honorable [• ]) by (a) attorneys for the Debtor,
Fox Rothschild, LLP, 3800 Howard Hughes Parkway, Suite 500, Las Vegas, Nevada
89169, Attn: Hal L. Baume, Esq. and Greenberg Traurig, LLP, 1221 Brickell
Avenue, Miami, Florida 33131, Attn: Juan Loumiet, Esq.; (b) attorneys for the
First Lien Agent, Shearman & Sterling LLP, 599 Lexington Avenue, New York, NY
10022, Attn: Andrew V. Tenzer, Esq. and Randall Martin, Esq. and Lionel Sawyer &
Collins, 1700 Bank of America Plaza, 300 South Fourth Street, Las Vegas, NV
89101, Attn: Rodney M. Jean, Esq.; (c) attorneys for the Second Lien Agent,
Haynes & Boone, 1221 Avenue of the Americas, 26th Floor, New York, New York
10020, Attn: Jonathan Hook, Esq.; (d) the Office of the United States Trustee
for the District of Nevada, [• ]; and (e) counsel for any statutory committee
appointed in these cases, once appointed, so as to be actually received by such
filing deadline (collectively, the “Objection Notice Parties”).

v. The Debtor shall cause a copy of this Interim Cash Collateral Order and a
notice of the Final Hearing, together with the proposed form of the Final Order,
to be served within three (3) business days of entry of this Interim Cash
Collateral Order, by first class mail, on the Objection Notice Parties, the
Debtor’s known unsecured creditors and all parties-in-interest who have filed a
notice of appearance or a request for pleadings pursuant to Bankruptcy Rule 2002
in this chapter 11 case.

w. Pursuant to Bankruptcy Rule 6004(h), this Interim Cash Collateral Order shall
be effective immediately upon entry.

DATED:      , 2010

      FOX ROTHSCHILD, LLP
By
  s/ Hal L. Baume
 
   

HAL L. BAUME, ESQ.

New Jersey Bar No. 028741977
[pro hac vice pending]
DEANNA FORBUSH, ESQ.
Nevada Bar No. 6646
3800 Howard Hughes Parkway, Suite 500
Las Vegas, Nevada 89169
Telephone: (702) 262-6899

[Proposed] Counsel for FX Luxury Las Vegas I, LLCExhibit 1

Budget

                                                      FX Luxury                
                                    Operating Budget for the Proposed Bankruptcy
Period                                                 April 12, 2010 - August
11, 2010                                                 Category  
Description
  April-10   May-10   June-10   July-10   August-10   TOTAL    
 
                                                   
Total Tenant Revenue (A)
  $ 760,000     $ 1,200,000     $ 1,200,000     $ 1,200,000     $ 425,806     $
4,785,806      
 
                                                Commissions (B)  
Broker Commissions
  $ 6,333     $ 10,000     $ 10,000     $ 10,000     $ 3,666     $ 40,000      
 
                                                   
Total Commissions
  $ 6,333     $ 10,000     $ 10,000     $ 10,000     $ 3,666     $ 40,000      
 
                                                Utilities  
Water
  $ 4,623     $ 6,600     $ 6,100     $ 8,000     $ 3,194     $ 28,517      
Gas
  $ 127     $ 100     $ 100     $ 58     $ 20     $ 404      
Electricity
  $ 8,867     $ 16,000     $ 21,000     $ 18,990     $ 13,523     $ 78,380      
Sewer
  $ 18,050     $ -     $ -     $ 28,500     $ -     $ 46,550      
Total Utilities
  $ 31,667     $ 22,700     $ 27,200     $ 55,548     $ 16,736     $ 153,851    
 
 
                                                Legal Fees  
Legal Fees (Ordinary Course
Counsel) Footnote 1
 
$ 9,500  
$ 15,000  
$ 15,000  
$ 15,000  
$ 5,323  
$ 59,823    
Receiver Fees
  $ 3,167     $ 5,000     $ 5,000     $ 5,000     $ 1,774     $ 19,941      
Total Legal Fees/Receiver Fees
  $ 12,667     $ 20,000     $ 20,000     $ 20,000     $ 7,097     $ 79,763      
 
                                                General &  
Bank Charges
  $ 63     $ 100     $ 100     $ 100     $ 35     $ 399   Administrative  
Miscellaneous Expense
  $ 63     $ 100     $ 100     $ 100     $ 35     $ 399      
Office Expense (C)
  $ 3,800     $ 6,000     $ 6,000     $ 6,000     $ 2,129     $ 23,929      
Rent — Office
  $ -     $ -     $ -     $ -     $ 784     $ 784      
Other
  $ 158     $ 250     $ 250     $ 250     $ 89     $ 997      
Postage/Freight/Messenger
  $ 158     $ 250     $ 250     $ 250     $ 89     $ 997      
Salary/Wage/Benefits (C)
  $ 30,653     $ 48,400     $ 48,400     $ 48,400     $ 17,347     $ 193,201    
 
Telephone
  $ 760     $ 1,200     $ 1,200     $ 1,200     $ 426     $ 4,786      
Total General & Administrative
  $ 35,657     $ 56,300     $ 56,300     $ 56,300     $ 20,935     $ 225,491    
 
 
                                                Operating Expenses  
Fire Protection
  $ 950     $ 1,500     $ 1,500     $ 1,500     $ 532     $ 5,982      
Janitorial/Porter Services
  $ 17,417     $ 27,500     $ 27,500     $ 27,500     $ 9,758     $ 109,675    
 
Janitorial Supplies
  $ 3,167     $ 5,000     $ 5,000     $ 5,000     $ 1,774     $ 19,941      
Landscape Maintenance
  $ 3,167     $ 5,000     $ 5,000     $ 5,000     $ 1,774     $ 19,941      
Landscape Repair
  $ 317     $ 500     $ 500     $ 500     $ 177     $ 1,994      
Landscape Supplies
  $ 317     $ 500     $ 500     $ 500     $ 177     $ 1,994      
Elevator/Escalator
  $ 1,583     $ 10,721     $ 2,500     $ 2,500     $ 3,804     $ 21,109      
Entertainment
  $ 19,950     $ 31,500     $ 31,500     $ 31,500     $ 11,177     $ 125,627    
 
Pest Control
  $ 285     $ 450     $ 450     $ 450     $ 160     $ 1,795      
Rental Modulars
  $ 6,333     $ 10,000     $ 10,000     $ 10,000     $ 3,548     $ 39,882      
Repairs & Maintenance
  $ 22,167     $ 35,000     $ 35,000     $ 35,000     $ 12,419     $ 139,586    
 
Security
  $ 34,833     $ 55,000     $ 55,000     $ 55,000     $ 19,516     $ 219,349    
 
Signage (Footnote 2)
  $ 9,342     $ 14,750     $ 14,750     $ 14,750     $ 5,234     $ 58,826      
Trash Removal
  $ 15,200     $ 4,000     $ 4,000     $ 24,000     $ 1,419     $ 48,619      
Total Operating Expenses
  $ 135,027     $ 201,421     $ 193,200     $ 213,200     $ 71,472     $ 814,320
     
 
                                                Professional  
Consulting Fees
  $ -     $ -     $ -     $ -     $ -     $ -   Fees / Other  
Accounting Fees
  $ -     $ -     $ -     $ -     $ -     $ -      
Licenses & Permits
  $ 317     $ 500     $ 500     $ 7,500     $ 177     $ 8,994      
Total Professional Fees/Other
  $ 317     $ 500     $ 500     $ 7,500     $ 177     $ 8,994      
 
                                                Insurance  
Liability Insurance
  $ -     $ -     $ 67,500     $ -     $ -     $ 67,500      
Total Insurance
  $ -     $ -     $ 67,500     $ -     $ -     $ 67,500      
 
                                                Real Estate Taxes &  
Real Estate Taxes (H)
  $ -     $ -     $ -     $ -     $ -     $ -   Assessments  
Special Assessment Taxes
  $ -     $ -     $ 9,000     $ -     $ 4,435     $ 13,435      
Total Real Estate Taxes &
Assessments
 
$ -  
$ -  
$ 9,000  
$ -  
$ 4,435  
$ 13,435    
 
                                                Property  
Property Management (D)
  $ 17,955     $ 28,350     $ 28,350     $ 28,350     $ 10,060     $ 113,065  
Management  
Total Property Management
  $ 17,955     $ 28,350     $ 28,350     $ 28,350     $ 10,060     $ 113,065    
 
 
                                                Capital Development  
Capital / Working Capital
(Footnote 3)
 
$ 6,333  
$ 10,000  
$ 10,000  
$ 10,000  
$ 3,666  
$ 40,000    
Total Cash Expenses
  $ 245,955     $ 349,271     $ 422,050     $ 400,898     $ 138,245     $
1,556,419      
 
                                                Totals  
Revenue (from line 6)
  $ 760,000     $ 1,200,000     $ 1,200,000     $ 1,200,000     $ 425,806     $
4,785,806      
Tenant Operating, G&A, and Other
 
 
 
 
 
 
   
Expenses (from line 56)
  $ 245,955     $ 349,271     $ 422,050     $ 400,898     $ 138,245     $
1,556,419      
 
                                                   
Net Operating Cash
  $ 514,045     $ 850,729     $ 777,950     $ 799,102     $ 287,562     $
3,229,388   BK Expenses (E)  
Utility Deposits
  $ 20,000             $ -     $ -     $ -     $ 20,000      
Trustee Fees
  $ -     $ 10,400     $ -     $ -     $ 3,467     $ 13,867      
Lender BK Expenses (Footnote 4)
  $ 79,167     $ 125,000     $ 125,000     $ 125,000     $ 44,355     $ 498,522
     
Borrower BK Expenses
  $ 79,167     $ 125,000     $ 125,000     $ 125,000     $ 44,355     $ 498,522
     
General Administrative
Expense (G)
 
$ -  
$-  
$-  
$-  
$-  
$ -    
Sales Program (Footnote 5)
(F)
 
$ 15,000  
$ 25,000  
$ 25,000  
$ 25,000  
$ 10,000  
$ 100,000    
 
                                                   
Total BK Expenses
  $ 193,333     $ 285,400     $ 275,000     $ 275,000     $ 102,177     $
1,130,910      
 
                                                   
Total Operating Cash Net of BK
Expenses
 
$ 320,712  
$ 565,329  
$ 502,950  
$ 524,102  
$ 185,385  
$ 2,098,478    
 
                                                   
Period Interest Expense
  $ 259,073     $ 409,063     $ 409,063     $ 409,063     $ 145,151     $
1,631,412      
 
                                                   
Total Operating Cash Net of Debt
Service
 
$ 61,639  
$ 156,267  
$ 93,888  
$ 115,040  
$ 40,234  
$ 467,066    
 
                                                Debt Service  


 
 
 
 
 
 
Debt  
$ 262,500,000
 
 
 
 
 
 
LIBOR*  
 
    0.37 %     0.37 %     0.37 %     0.37 %     0.37 %  
Spread  
1.50%
 
 
 
 
 
 
All-In  
 
    1.87 %     1.87 %     1.87 %     1.87 %     1.87 %  
Interest Expense  
 
  $ 259,073     $ 409,063     $ 409,063     $ 409,063     $ 145,151      
1,631,412   DSCR  
 
    1.98x       2.08x       1.90x       1.95x       1.98x       1.98x      
 
                                                   
 
                                                   
 
                                                DSCR Net of BK Expenses    
1.24x       1.38x       1.23x       1.28x       1.28x       1.29x              
                                      Footnote (1)   Legal fees represent fees
incurred in the ordinary course of business for Tenant leasing and other
operating requirements
Footnote (2)   Signage expense covers the ongoing monthly maintenance for the
property signs and a payoff period of six months for the lease buyout
Footnote (3)   Capital development expense covers major repair and maintenance
required to make space leaseable
Footnote (4)   Lenders’ fees are not capped and these numbers are indicative
only.
Footnote (5)   Sales program expenses include survey, Phase 1 update, title and
sales agent.
Lettered Footnotes   Note: Lettered footnotes reflect changes from the
previously approved budget in the Cash Collateral Order. Footnote (A)   The
Revenue line is up $120,000 in each month (half months were pro-rated).
Footnote (B)   Commissions were increased from $3,700 to $10,000 per month in
anticipation of additional leasing. We understand the receiver does not have
commissions in its budget, but does pay them. Current commissions are at the
rate of $20,000 per month (see Schedule (B))
Footnote (C)   See Schedule (C)
Footnote (D)   Property Management is up because gross revenues are estimated as
up.
Footnote (E)   See Schedule E. If we do not need the deposits, we do not use
them, but they were necessary based on recent inquiries to each of the
utilities.
Footnote (F)   The Sales Program Expense was increased $25,000 because we will
need to get a title commitment, updated survey, and new environmental, which
costs need to be funded. We would order these as soon as the petition is filed
for the due diligence room, and since we are reducing the number of days for the
auction.
Footnote (G)   Still under consideration.
Footnote (H)   The Real Estate Tax disbursement for the month of August 2010 has
been removed from the budget because the due date of the payment falls outside
the current four month period covered by the above budget.


Attachment 4
Amended and Restated Exhibit E to Lock Up Agreement

Exhibit E
Target Dates

      Action Item  
Target12
   
 
New Secured Loan Documents  
April 16, 2010
   
 
Solicitation of votes of First Lien Lenders to accept or
reject the Plan completed  
April 19, 2010


   
 
Petition Date  
April 20, 2010
   
 
File with the Bankruptcy Court the Interim Cash Collateral
Order (to be heard no later than Day 10)  
Day 1


   
 
Entry by the Bankruptcy Court of the Auction and Bidding
Procedures Order and Appointment of a Sales Agent  
Day 25


   
 
Entry by the Bankruptcy Court of Final Cash Collateral Order  
Day 30
   
 
Bid Deadline  
Day 90
   
 
Auction, if required  
Day 111
   
 
Entry by the Bankruptcy Court of the Confirmation Order  
Day 120
   
 
Effective Date of Plan  
Day 130
(Day 150 if buyer
requires time to
close a
transaction)
   
 

Attachment 5
Exhibit F to Lock Up Agreement

Exhibit F
Form of Equity Sponsor Commitment Amendment



1   The Assessor’s Office for Clark County, Nevada identifies the tax parcels by
Assessor Parcel Numbers 162-21-301-001, 162-21-301-003, 162-21-301-009,
162-21-301-014, 162-21-301-016, 162-21-301-017, 162-21-301-018, 162-21-301-019
and 162-21-301-020.



2   On November 5, 2009, the Borrowers and the Guarantor merged, with the Debtor
being the surviving entity.



3   Nevada Title Company, a Nevada corporation, was substituted in place of
First American Title Insurance Company, the original Trustee under the First
Lien Deed of Trust, pursuant to a Substitution of Trustee recorded on April 9,
2009 in Book 20090409 as Instrument 0003049 in the Official Records of Clark
County, Nevada.



4   The amount assigned to Great Lakes was $50,000,000 based on the original
principal amount outstanding under the First Lien Credit Agreement and thus
amounts actually owed to Great Lakes by the Debtor have ratably reduced as a
result of the application of the proceeds of approximately $21,000,000 in
collateral received by LBBW, MHB and Deutsche Hypo following the Default (as
further described below).



5   Pursuant to their rights to exercise remedies under the First Lien Credit
Agreement and the Loan Documents (as defined in the First Lien Credit
Agreement), the First Lien Lenders recovered approximately $21,000,000 in
principal from the collateral proceeds following the Default.



6   The Security Deposit Account is subject to the Stipulation for Turnover of
Certain Assets Held by Receiver to Debtor in Possession between Debtor, Receiver
and the First Lien Agent, which was previously submitted contemporaneously with
the Cash Collateral Motion for the Court’s consideration for the termination of
the receivership, turnover of assets by the Receiver to Debtor and release of
the Receiver’s prepetition claims against the Debtor.



7   Pursuant to section 3.13 of the Lock Up and Plan Support Agreement,
immediately prior to the Petition Date, certain funds that previously had been
held in the Agent Cash Management Account were transferred to fund the initial
operating expenses of the Debtor pursuant to paragraph 3 hereof and the
remaining funds were applied to pay certain accrued interest and legal fees and
expenses of the First Lien Lenders.



8   For all purposes of this Interim Cash Collateral Order, the Debtor shall be
permitted to rely on the First Lien Agent’s communications that required consent
or approval of the First Lien Lenders has been obtained.



9   For greater certainty, the amounts payable in connection with Lenders’ Fees
(defined below), although referenced in the Budget, shall not be subject to the
Permitted Variance concept and shall instead be payable as adequate protection
payments in accordance with the terms hereof.



10   Notwithstanding anything else contained herein, funds held in the
Travelodge Account shall be available for use solely in accordance with the
terms of that certain Management Agreement (the “Management Agreement”), dated
as of February 1, 2002, by and between Metroflag BP LLC, a Nevada limited
liability company, and WW Lodging Limited LLC, a Delaware limited liability
company. Such funds shall be available only for use by the Manager (as defined
in the Management Agreement) and in the ordinary course of business and shall
not be available for use by the Debtor absent written consent from the First
Lien Lenders. Upon the occurrence of a Termination Event neither the Manager nor
the Debtor shall be permitted to use such cash absent further consent from the
First Lien Lenders or subsequent order of the Court. Any income received from
the operation of the Travelodge business located on the Properties shall
continue to be deposited into the Travelodge Account and if received by the
Debtor shall be promptly transferred to the Travelodge Account.



11   The Security Deposit Account shall remain a segregated account subject to a
lien in favor of the First Lien Agent for the benefit of the First Lien Lenders
as set forth herein. To the extent that the Debtor becomes entitled to any
security deposits in the Security Deposit Account (whether because of Tenant
breach under a lease or otherwise), such security deposits shall be transferred
to the Agent Cash Management Account as soon as is reasonably practicable, to be
held and distributed to the terms of this Order or other order of the Bankruptcy
Court. If, at any time, Debtor believes that a Tenant has become entitled to all
or any part of a security deposit held in the Security Deposit Account, Debtor
shall provide at least five (5) days’ written notice to each Objection Notice
Party of Debtor’s intent to return such security deposit.



12   All references to “Days” refer to days after the Petition Date, i.e., Day 5
is the fifth day after the filing of the Prepackaged Case.

5





April [15], 2010

LIRA Property Owner, LLC
650 Madison Avenue
15th Floor
New York, NY 10022

LIRA LLC
650 Madison Avenue
15th Floor
New York, NY 10022

Gentlemen:

Re: Letter Amendment to Equity Sponsor Commitment Letter

Reference is made to that certain Equity Sponsor Commitment Letter (the “Equity
Sponsor Commitment”), dated as of November 16, 2009, among LIRA Property Owner,
LLC (“New Borrower”), a Delaware limited liability company, LIRA LLC (“New
Parent”; and together with New Borrower, “you”), a Delaware limited liability
company and each of the undersigned. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to such terms in the Equity
Sponsor Commitment.

It is agreed by you and us that the Equity Sponsor Commitment is hereby amended
as follows:

(a) by deleting in the first paragraph thereof the phrase “(the “Lock Up
Agreement”)” and replacing it with the following phrase: “(as amended,
supplemented or otherwise modified from time to time, the “Lock Up Agreement”)”;
and

(b) by deleting in the second paragraph thereof the phrase “(the “Plan Funding
Agreement”)” and replacing it with the following phrase: “(as amended,
supplemented or otherwise modified from time to time, the “Plan Funding
Agreement”)”.

On and after the effectiveness of this letter amendment (this “Letter
Amendment”), each reference in the Equity Sponsor Commitment to “this letter”,
“hereunder”, “hereof” or other words of like import referring to the Equity
Sponsor Commitment, and each reference in any other Transaction Document to “the
Equity Sponsor Commitment”, “thereunder”, “thereof” or words of like import
referring to the Equity Sponsor Commitment, shall mean and be a reference to the
Equity Sponsor Commitment, as amended by this Letter Amendment.

The Equity Sponsor Commitment, as amended by this Letter Amendment, is and shall
continue to be in full force and effect and is hereby in all respects ratified
and confirmed. The execution, delivery and effectiveness of this Letter
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of any party under the Equity Sponsor Commitment or
the Transaction Documents, nor constitute a waiver of any provision of the
Equity Sponsor Commitment or the Transaction Documents.

This Letter Amendment shall be governed by, and construed in accordance with,
the laws of the State of New York without regard to its choice of law rules. Any
legal action, suit or proceeding arising out of, based upon, or relating to,
this Letter Amendment or any of the transactions contemplated by this Letter
Amendment (each, a “Dispute”) shall be brought solely to the federal court of
the Southern District of New York or any state court located in New York County,
State of New York. Each of the parties hereto (i) irrevocably submits itself to
the exclusive jurisdiction of such courts in respect of any Dispute; (ii) agrees
that it will not attempt to defeat such jurisdiction by motion or other request
for leave from any such court, including, without limitation, a motion to
dismiss on the grounds of forum non conveniens; (iii) agrees that it will not
bring any Dispute in any other court; and (iv) WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT TO A TRIAL BY JURY WITH RESPECT TO ANY
CLAIM, COUNTERCLAIM OR ACTION ARISING OUT OF OR IN CONNECTION WITH THIS LETTER
OR THE TRANSACTIONS CONTEMPLATED HEREBY.

This Letter Amendment may be executed in any number of counterparts, each of
which shall be an original and all of which, when taken together, shall
constitute one agreement. Delivery of an executed counterpart of a signature
page of this commitment letter by facsimile transmission or electronic mail
shall be effective as delivery of a manually executed counterpart of this Letter
Amendment.

[Remainder of page left intentionally blank]

If the foregoing is acceptable to you, please sign and return a copy of this
Letter Amendment to confirm your acceptance of the terms and conditions set
forth herein.

Very truly yours,

              Robert F.X. Sillerman
  Paul C. Kanavos   Brett Torino Accepted and Agreed,
        LIRA Property Owner, LLC
       
By:
 
 
 

 
     
 

Name:
  Paul C. Kanavos  
 

 
     
 

Title:
  Authorized Signatory  
 

 
     
 

LIRA LLC
 
 
 

By:
 
 
 

 
     
 

Name:
  Paul C. Kanavos  
 

 
     
 

Title:
  Authorized Signatory  
 

 
     
 


6

In accordance with the terms of the Equity Sponsor Commitment, the undersigned
hereby consents (and, in the case of the First Lien Agent, confirms that the
First Lien Lenders consent) to the foregoing Letter Amendment and confirms and
agrees (and in the case of the First Lien Agent, confirms that the First Lien
Lenders confirm and agree) that the Equity Sponsor Commitment (as amended by the
Letter Amendment) is and shall continue to be in full force and effect and is
hereby ratified and confirmed in all respects, except that, on the and after the
effectiveness of the Letter Amendment, references in the Equity Sponsor
Commitment to “this letter”, “hereunder”, “hereof” or other words of like import
referring to the Equity Sponsor Commitment, and each reference in any other
Transaction Document to “the Equity Sponsor Commitment”, “thereunder”, “thereof”
or words of like import referring to the Equity Sponsor Commitment, shall mean
and be a reference to the Equity Sponsor Commitment, as amended by this Letter
Amendment.

LANDESBANK BADEN-WüRTTEMBERG, NEW YORK BRANCH,
as First Lien Agent and on behalf of the First Lien Lenders

By:
Name:
Title:


By:
Name:
Title:


FX LUXURY LAS VEGAS I, LLC,

By: FX LUXURY, LLC, its sole member

By: FXL, INC., its managing member

     
By:
 

 
   
Name:
  Mitchell J. Nelson
 
   
Title:
  President
 
   

7